


Exhibit 10.1

 

BAY COLONY CORPORATE CENTER

950 WINTER STREET

WALTHAM, MASSACHUSETTS

 

Lease Dated May 14, 2014

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 950 Winter Street,
Waltham, Massachusetts 02451.

 

The parties to this Indenture of Lease hereby agree with each other as follows:

 

ARTICLE I

 

Reference Data

 

1.1                               Subjects Referred To

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:

 

BP BAY COLONY LLC, a Delaware limited liability company

 

 

 

Landlord’s Original Address

 

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

 

 

 

Landlord’s Construction Representative:

 

Ben Myers

 

 

 

Tenant:

 

RADIUS HEALTH, INC., a Delaware corporation

 

 

 

Tenant’s Original Address:

 

201 Broadway, 6th Floor

Cambridge, Massachusetts  02139

 

 

 

Tenant’s Email Address for Information Regarding Billings and Statements:

 

 

eestabrook@radiuspharm.com

 

 

 

Tenant’s Construction Representative:

 

Dylan Callahan

 

--------------------------------------------------------------------------------


 

Commencement Date:

 

As defined in Section 2.4 of this Lease and Section 1.2 of Exhibit B-1.

 

 

 

Estimated Commencement Date:

 

August 1, 2014

 

 

 

Outside Completion Date:

 

September 1, 2014

 

 

 

Term or Lease Term (sometimes called the “Original Term”):

 

Sixty (60) calendar months (plus the partial month, if any, immediately
following the Commencement Date), unless extended or sooner terminated as
provided in this Lease.

 

 

 

Extension Option:

 

One (1) period of five (5) years as provided in and on the terms set forth in
Section 9.18 hereof.

 

 

 

Rent Year:

 

Any twelve (12) month period during the Term of the Lease commencing as of the
Commencement Date, or as any anniversary of the Commencement Date, except that
if the Commencement Date does not occur on the first day of a calendar month,
then the last Rent Year shall commence as of the applicable  anniversary of the
Commencement Date and expire on the last day of the Term. 

 

 

 

The Site:

 

That certain parcel of land known as and numbered 950 Winter Street, Waltham,
Middlesex County, Massachusetts.

 

 

 

The Building:

 

The Building known as and numbered 950 Winter Street, Waltham, Massachusetts.

 

 

 

The Property:

 

The Building together with all common areas, parking areas, decks and the Site.

 

 

 

Office Park:

 

That certain office park known as Bay Colony Corporate Center, containing the
Building and the additional buildings known as and numbered 1000, 1050 and 1100
Winter Street, Waltham, Massachusetts, located on the property more particularly
described in Exhibit A attached hereto.

 

 

 

Tenant’s Premises:

 

A portion of the first (1st) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D and incorporated herein by reference.

 

 

 

Number of Parking Spaces:

 

Twenty-six (26) (being three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Premises).

 

2

--------------------------------------------------------------------------------


 

Annual Fixed Rent:

 

(a)     During the Original Term of this Lease, Annual Fixed Rent shall be
payable as follows:

 

 

 

 

 

 

 

 

 

 

Rent Year

 

Rate PSF

 

Annual Rate

 

 

 

 

 

 

 

 

 

 

 

1

 

$

33.50

 

$

284,415.00

 

 

 

2

 

$

34.50

 

$

292,905.00

 

 

 

3

 

$

35.50

 

$

301,395.00

 

 

 

4

 

$

36.50

 

$

309,885.00

 

 

 

5

 

$

37.50

 

$

318,375.00

 

 

 

 

 

 

(b)     During the extension option period (if exercised), as determined
pursuant to Section 9.18.

 

 

 

Base Operating Expenses:

 

Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2014, being January 1, 2014 through December 31, 2014.

 

 

 

Base Taxes:

 

Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax
year 2015, being July 1, 2015 through June 30, 2015.

 

 

 

Tenant Electricity:

 

As provided in Section 2.8.

 

 

 

Additional Rent:

 

All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.

 

 

 

Rentable Floor Area of the Premises:

 

8,490 square feet.

 

 

 

Total Rentable Floor Area of the Building:

 

269,499 square feet.

 

Permitted Use:

 

General office purposes.

 

 

 

Broker:

 

Colliers International

 

 

 

Security Deposit:

 

$150,697.50

 

3

--------------------------------------------------------------------------------


 

1.2                               Table of Articles and Sections

 

ARTICLE I

1

 

Reference Data

1

 

 

1.1

Subjects Referred To

1

 

 

1.2

Table of Articles and Sections

4

 

 

1.3

Exhibits

6

 

 

 

 

 

ARTICLE II

6

 

Building, Premises, Term and Rent

6

 

 

2.1

The Premises

6

 

 

2.2

Rights to Use Common Facilities

6

 

 

2.3

Landlord’s Reservations

7

 

 

2.4

Habendum

8

 

 

2.5

Fixed Rent Payments

8

 

 

2.6

Operating Expenses

9

 

 

2.7

Real Estate Taxes

15

 

 

2.8

Tenant Electricity

17

 

 

 

 

 

ARTICLE III

17

 

Condition of Premises; Alterations

17

 

 

3.1

Preparation of Premises

17

 

 

 

 

 

ARTICLE IV

17

 

Landlord’s Covenants; Interruptions and Delays

17

 

 

4.1

Landlord Covenants

17

 

 

4.2

Interruptions and Delays in Services and Repairs, Etc.

18

 

 

 

 

 

ARTICLE V

19

 

Tenant’s Covenants

19

 

 

5.1

Payments

19

 

 

5.2

Repair and Yield Up

19

 

 

5.3

Use

19

 

 

5.4

Obstructions; Items Visible From Exterior; Rules and Regulations

20

 

 

5.5

Safety Appliances

20

 

 

5.6

Assignment; Sublease

21

 

 

5.7

Right of Entry

26

 

 

5.8

Floor Load; Prevention of Vibration and Noise

27

 

 

5.9

Personal Property Taxes

27

 

 

5.10

Compliance with Laws

27

 

 

5.11

Payment of Litigation Expenses

27

 

 

5.12

Alterations

27

 

 

5.13

Vendors

29

 

 

5.14

OFAC

29

 

 

 

 

 

ARTICLE VI

30

 

Casualty and Taking

30

 

 

6.1

Damage Resulting from Casualty

30

 

 

6.2

Uninsured Casualty

32

 

4

--------------------------------------------------------------------------------


 

 

 

6.3

Rights of Termination for Taking

32

 

 

6.4

Award

33

 

 

 

 

 

ARTICLE VII

33

 

Default

33

 

 

7.1

Tenant’s Default

33

 

 

7.2

Landlord’s Default

37

 

 

 

 

 

ARTICLE VIII

37

 

Insurance and Indemnity

37

 

 

8.1

Tenant’s Indemnity

37

 

 

8.2

Tenant’s Risk

39

 

 

8.3

Tenant’s Commercial General Liability Insurance

39

 

 

8.4

Tenant’s Property Insurance

40

 

 

8.5

Tenant’s Other Insurance

40

 

 

8.6

Requirements for Tenant’s Insurance

41

 

 

8.7

Additional Insureds

41

 

 

8.8

Certificates of Insurance

41

 

 

8.9

Subtenants and Other Occupants

42

 

 

8.10

No Violation of Building Policies

42

 

 

8.11

Tenant to Pay Premium Increases

42

 

 

8.12

Landlord’s Insurance

43

 

 

8.13

Waiver of Subrogation

43

 

 

8.14

Tenant’s Work

44

 

 

 

 

 

ARTICLE IX

44

 

Miscellaneous Provisions

44

 

 

9.1

Waiver

44

 

 

9.2

Cumulative Remedies

45

 

 

9.3

Quiet Enjoyment

45

 

 

9.4

Notice to Mortgagee and Ground Lessor

46

 

 

9.5

Assignment of Rents

46

 

 

9.6

Surrender

47

 

 

9.7

Brokerage

47

 

 

9.8

Invalidity of Particular Provisions

47

 

 

9.9

Provisions Binding, Etc

48

 

 

9.10

Recording; Confidentiality

48

 

 

9.11

Notices

48

 

 

9.12

When Lease Becomes Binding and Authority

49

 

 

9.13

Section Headings

49

 

 

9.14

Rights of Mortgagee

49

 

 

9.15

Status Reports and Financial Statements

50

 

 

9.16

Self-Help

51

 

 

9.17

Holding Over

51

 

 

9.18

Extension Option

51

 

 

9.19

Security Deposit

52

 

 

9.20

Late Payment

53

 

 

9.21

Tenant’s Payments

53

 

5

--------------------------------------------------------------------------------


 

 

 

9.22

Waiver of Trial By Jury

54

 

 

9.23

Electronic Signatures

54

 

 

9.24

Governing Law

54

 

 

9.25

Light and Air

55

 

 

9.26

Name of Building

55

 

1.3                               Exhibits

 

There are incorporated as part of this Lease:

 

Exhibit A

 

—

 

Description of Office Park

 

 

 

 

 

Exhibit B-1

 

—

 

Work Agreement

 

 

 

 

 

Exhibit B-2

 

—

 

Plans and Turnkey Matrix

 

 

 

 

 

Exhibit C

 

—

 

Landlord’s Services

 

 

 

 

 

Exhibit D

 

—

 

Floor Plan

 

 

 

 

 

Exhibit E

 

—

 

Form of Declaration Affixing the Commencement Date of Lease

 

 

 

 

 

Exhibit F

 

—

 

Memorandum Re: Procedure for Allocation of Electricity Costs

 

 

 

 

 

Exhibit G

 

—

 

Form of Certificate of Insurance

 

 

 

 

 

Exhibit H

 

—

 

List of Mortgages

 

 

 

 

 

Exhibit I

 

—

 

Broker Determination of Prevailing Market Rent

 

 

 

 

 

 

ARTICLE II

 

Building, Premises, Term and Rent

 

2.1                               The Premises

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Premises in the Building excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator wells, fan rooms, electric and telephone closets, janitor closets,
freight elevator vestibules, and pipes, ducts, conduits, wires and appurtenant
fixtures serving exclusively or in common other parts of the Building and if
Tenant’s Premises includes less than the entire rentable area of any floor,
excluding the common corridors, elevator lobbies and toilets located on such
floor. Tenant’s Premises with such exclusions is hereinafter referred to as the
“Premises.”

 

2.2                               Rights to Use Common Facilities

 

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as

 

6

--------------------------------------------------------------------------------


 

herein provided, Tenant shall have, as appurtenant to the Premises, the non-
exclusive right to use in common with others, subject to reasonable rules of
general applicability to tenants of the Building from time to time made by
Landlord of which Tenant is given notice (a) the common lobbies, corridors,
stairways, elevators and loading platform of the Building, and the pipes, ducts,
conduits, wires and appurtenant meters and equipment serving the Premises in
common with others, (b) common walkways and driveways necessary for access to
the Building, and (c) if the Premises include less than the entire rentable
floor area of any floor, the common toilets, corridors and elevator lobby of
such floor. Notwithstanding anything to the contrary herein, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or to the Premises except (i) as may be required by
applicable law, or (ii) to the extent that only one such telecommunications
service provider provides services to the Premises in the applicable market. If
Landlord permits such access, Landlord may condition such access upon the
payment to Landlord by the service provider of fees assessed by Landlord in its
reasonable discretion.

 

2.2.1       Tenant’s Parking

 

In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
in common with use by other tenants from time to time of the Property, provided,
however, that Landlord shall not be obligated to furnish stalls or spaces on the
Site specifically designated for Tenant’s use. In the event that the Rentable
Floor Area of the Premises decreases at any time during the Lease Term, the
Number of Parking Spaces provided to Tenant hereunder shall be reduced
proportionately. Tenant covenants and agrees that it and all persons claiming
by, through and under it, shall at all times abide by all reasonable rules and
regulations promulgated by Landlord with respect to the use of the parking areas
on the Site to the extent Tenant is notified of same in writing. The parking
privileges granted herein are non-transferable (except to a permitted assignee
or subtenant as provided in Section 5.6). Further, Landlord assumes no
responsibility whatsoever for loss or damage due to fire, theft or otherwise to
any automobile(s) parked on the Site or to any personal property therein,
however caused, and Tenant covenants and agrees, upon request from Landlord from
time to time, to notify its officers, employees, agents and invitees of such
limitation of liability. Tenant acknowledges and agrees that a license only is
hereby granted, and no bailment is intended or shall be created.

 

2.3                               Landlord’s Reservations

 

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, (b) to perform, or cause to be performed, construction in
the common areas and facilities or other leased areas on the Property or in the
Office Park and (c) to reduce, increase, enclose or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
common areas and facilities and other tenancies and premises on the Property or
in the Office Park, to create additional rentable areas through use or enclosure
of common areas, and to dedicate roads within the Office Park for public use.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within

 

7

--------------------------------------------------------------------------------


 

perimeter walls of the Premises.

 

2.4                               Habendum

 

Subject to Landlord’s obligation to complete construction by the Outside
Completion Date, Tenant shall have and hold the Premises for a period commencing
on the earlier of (a) that date on which the Premises are ready for occupancy as
defined in Section 3.1 and Exhibit B-1 hereof, or (b) that date on which Tenant
commences occupancy of any portion of the Premises for the Permitted Uses, and
continuing for the Term unless sooner terminated as provided in Article VI or
Article VII or unless extended as provided in Section 9.18.

 

As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration Affixing the Commencement Date of
Lease, in the form of Exhibit E, in which the date on which the Term commences
as aforesaid and the Term of this Lease shall be stated. If Tenant fails to
execute such Declaration Affixing the Commencement Date of Lease, the
Commencement Date and Lease Term shall be as reasonably determined by Landlord
in accordance with the terms of this Lease and Tenant shall be provided with
written notice thereof.

 

2.5                               Fixed Rent Payments

 

Tenant agrees to pay to Landlord, (1)(a) on the Commencement Date (defined in
Section 1.1 hereof) and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Term, a sum equal to one twelfth
(1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as “fixed
rent”) and (b) on the Commencement Date and thereafter monthly, in advance, on
the first day of each and every calendar month during the Original Term, an
amount estimated by Landlord from time to time to cover Tenant’s monthly
payments for electricity under Section 2.8 and (2) on the first day of each and
every calendar month during each extension option period (if exercised), a sum
equal to (a) one twelfth (1/12th) of the Annual Fixed Rent as determined in
Section 9.18 for the extension option period plus (b) then applicable monthly
electricity charges under Section 2.8. Until notice of some other designation is
given, fixed rent and all other charges for which provision is herein made shall
be paid by remittance to or for the order of Landlord either (i) by mail to
P.O. Box 3557, Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank
of America in Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH
transfer to Bank of America in Dallas, Texas, Bank Routing Number 111 000 012,
and in the case of (ii) or (iii) referencing Account Number 3756454460, Account
Name of Boston Properties, LP, Tenant’s name and the Property address. All
remittances received by Boston Properties Limited Partnership as aforesaid, or
by any subsequently designated recipient, shall be treated as payment to
Landlord.

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date is a day other than
the first day of a calendar month, the first payment of Annual Fixed Rent which
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such monthly Annual Fixed Rent for the partial month from the Commencement
Date to the first day of the succeeding calendar month.

 

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall

 

8

--------------------------------------------------------------------------------

 

commence on the Commencement Date; and other provisions of this Lease calling
for monthly payments shall be read as incorporating this undertaking by Tenant.

 

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

2.6                               Operating Expenses

 

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site (including, without limitation, costs associated with the operation of
other portions of the Office Park, to the extent allocable to the Property)
which shall exclude costs of special services rendered to tenants (including
Tenant) for which a separate charge is made, but shall include, without
limitation, the following to the extent allocable to the Property: premiums for
insurance carried with respect to the Building and the Site (including, without
limitation, liability insurance, insurance against loss in case of fire or
casualty and insurance of monthly installments of fixed rent and any Additional
Rent which may be due under this Lease and other leases of space in the Building
for not more than 12 months in the case of both fixed rent and Additional Rent
and if there be any first mortgage of the Property, including such insurance as
may be required by the holder of such first mortgage); compensation and all
fringe benefits, worker’s compensation insurance premiums and payroll taxes paid
to, for or with respect to all persons engaged in the operating, maintaining or
cleaning of the Building or Site; water, sewer, electric, gas, oil and telephone
charges associated with the common areas of the Building and the Site (excluding
utility charges separately chargeable to tenants); cost of building and cleaning
supplies and equipment; cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees); cost of snow removal and care of landscaping; cost of
operating, maintaining and cleaning the cafeteria, fitness center and any shared
conference facilities serving the Building; payments under service contracts
with independent contractors; management fees at reasonable rates for self
managed buildings consistent with the type of occupancy and the service
rendered; costs of maintaining a regional property management office in
connection with the operation, management and maintenance of the Building; all
costs of applying and reporting for the Building or any part thereof to seek or
maintain certification under the U.S. EPA’s Energy Star® rating system, the U.S.
Green Building Council’s Leadership in Energy and Environmental Design (LEED)
rating system or a similar system or standard; and all other reasonable and
necessary expenses paid in connection with the operation, cleaning and
maintenance of the Building and the Site and properly chargeable against income.
Landlord’s Operating Expenses shall include depreciation for capital
expenditures made by Landlord during the Lease Term (i) to reduce Landlord’s
Operating Expenses if Landlord shall have reasonably determined that the annual
reduction in Landlord’s Operating Expenses shall exceed depreciation therefor or
(ii) to comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are now
or hereafter in force (the capital expenditures described in subsections (i) and
(ii) being hereinafter referred to as “Permitted Capital Expenditures”), plus in
the case of both (i) and (ii) an interest factor, reasonably determined by
Landlord, as being the interest rate then charged for long term mortgages by
institutional lenders on like properties within the locality in which the
Building is located, and depreciation in the case of both (i) and (ii) shall be
determined by dividing the original cost of such capital expenditure by the
number of years of useful life of the capital item acquired and the useful life

 

9

--------------------------------------------------------------------------------


 

shall be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item; provided, however, if Landlord reasonably concludes on the basis
of engineering estimates that a particular capital expenditure will effect
savings in other Landlord’s Operating Expenses, including, without limitation,
energy related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.

 

To the extent that Landlord owns other buildings in the Office Park, Landlord’s
Operating Expenses that relate to the common areas of the Office Park (and not
exclusively to the Building or exclusively to any other buildings within the
Office Park) shall be reasonably allocated by Landlord among all such buildings
in the Office Park.

 

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

 

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in
Section 6.1), conservation surcharges, security concerns, boycotts, strikes,
embargoes or shortages and (ii) the costs of any Permitted Capital Expenditures.

 

“Base Operating Expenses Allocable to the Premises” means the same proportion of
Base Operating Expenses for and pertaining to the Building and the Site as the
Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

 

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises then, Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6.

 

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises.
Said statement to be rendered to Tenant shall also show for the preceding year
or fraction thereof as the case may be the amounts of operating expenses already
paid by Tenant as Additional Rent, and the amount of

 

10

--------------------------------------------------------------------------------


 

operating expenses remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement. Within thirty (30) days after the date of
delivery of such statement, Tenant shall pay to Landlord the balance of the
amounts, if any, required to be paid pursuant to the above provisions of this
Section 2.6 with respect to the preceding year or fraction thereof, or Landlord
shall credit any amounts due from it to Tenant pursuant to the above provisions
of this Section 2.6 against (i) monthly installments of fixed rent next
thereafter coming due or (ii) any sums then due from Tenant to Landlord under
this Lease (or refund such portion of the overpayment as aforesaid if the Term
has ended and Tenant has no further obligation to Landlord).

 

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in operating expenses for each calendar year
during the Term.

 

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, those components of Landlord’s Operating
Expenses that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Landlord’s Operating Expenses would have been for
such period had occupancy been ninety-five percent (95%) throughout such
period.  In addition, notwithstanding anything contained herein to the contrary,
Landlord hereby agrees that over the course of the Lease Term it will not
collect more than one hundred percent (100%) of Landlord’s Operating Expenses
allocable to such time period.

 

2.6.1                     Exclusions from Landlord’s Operating Expenses

 

The following costs and expenses shall be excluded from Landlord’s Operating
Expenses:

 

(1)                                 Landlord’s Tax Expenses;

 

(2)                                 principal or interest on indebtedness, debt
amortization or ground rent paid by Landlord in connection with any mortgages,
deeds of trust or other financing encumbrances, or ground leases of the Building
or the Site;

 

(3)                                 capital improvements to the Property other
than those provided in Section 2.6 above;

 

(4)                                 legal, auditing, consulting and professional
fees and other costs paid or incurred in connection with financings,
refinancings or sales of any interest in Landlord or of Landlord’s interest in
the Building or the Site or in connection with any ground lease (including,
without limitation, recording costs, mortgage recording taxes, title insurance
premiums and other similar costs, but excluding those legal,

 

11

--------------------------------------------------------------------------------


 

auditing, consulting and professional fees and other costs incurred in
connection with the normal and routine maintenance and operation of the Building
and/or the Site);

 

(5)                                 legal fees, space planner’s fees,
architect’s fees, leasing and brokerage commissions, advertising and promotional
expenditures and any other marketing expense incurred in connection with the
leasing of space in the Building (including new leases, lease amendments, lease
terminations and lease renewals);

 

(6)                                 the cost of any items to the extent to which
such cost is reimbursed to Landlord by tenants of the Property (other than
pursuant to Section 2.6 above), or other third parties, or is covered by a
warranty to the extent of reimbursement for such coverage;

 

(7)                                 expenditures for any leasehold improvement
which is made in connection with the preparation of any portion of the Building
for occupancy by any tenant or which is not made generally to or for the benefit
of the Building or the Site;

 

(8)                                 the cost of performing work or furnishing
service to or for any tenant other than Tenant, at Landlord’s expense, to the
extent such work or service is in excess of any work or service Landlord is
obligated to provide to Tenant or generally to other tenants in the Building at
Landlord’s expense;

 

(9)                                 the cost of repairs or replacements incurred
by reason of fire or other casualty, or condemnation (other than costs not in
excess of the deductible on any insurance maintained by Landlord which provides
a recovery for such repair or replacement), to the extent Landlord actually
receives proceeds of property and casualty insurance policies or condemnation
awards or would have received such proceeds had Landlord maintained the
insurance required to be maintained by Landlord under this Lease;

 

(10)                          the cost of acquiring sculptures, paintings or
other objects of fine art in the Building in excess of amounts typically spent
for such items in Class A office buildings of comparable quality in the
competitive area of the Building;

 

(11)                          bad debt loss, rent loss, or reserves for bad debt
or rent loss;

 

(12)                          unfunded contributions to operating expense
reserves by other tenants;

 

(13)                          contributions to charitable or political
organizations;

 

(14)                          fees, costs and expenses incurred by Landlord in
connection with or relating to claims against or disputes with tenants of the
Building;

 

(15)                          interest, fines or penalties for late payment or
violations of Legal Requirements by Landlord, if any, except to the extent
incurring such expense is either (a) a reasonable business expense under the
circumstances or (b) caused by a corresponding late payment or violation of a
Legal Requirement by Tenant, in

 

12

--------------------------------------------------------------------------------


 

which event Tenant shall be responsible for the full amount of such expense;

 

(16)                          the cost of remediation and removal of “Hazardous
Materials” (as that term is defined in Section 5.3 below in the Building or on
the Site required by “Hazardous Materials Laws” (as that term is defined in
Section 5.3 below), provided, however, that the provisions of this clause 16
shall not preclude the inclusion of costs with respect to materials (whether
existing at the Property as of the date of this Lease or subsequently introduced
to the Property) which are not as of the date of this Lease (or as of the date
of introduction) deemed to be Hazardous Materials under applicable Hazardous
Materials Laws but which are subsequently deemed to be Hazardous Materials under
applicable Hazardous Materials Laws (it being understood and agreed that Tenant
shall nonetheless be responsible under Section 5.3 of this Lease for all costs
of remediation and removal of Hazardous Materials to the extent caused by Tenant
Parties;

 

(17)                          costs and expenses for the administration of the
entity which constitutes Landlord, as the same are distinguished from the costs
of operation, management, maintenance and repair of the Property, including,
without limitation, entity accounting and legal matters;

 

(18)                          salaries and all other compensation (including
fringe benefits) of partners, officers and executives above the grade of 
Regional Property Manager;

 

(19)                          the wages and benefits of any employee who does
not devote substantially all of his or her employed time to the Property unless
such wages and benefits are prorated on a reasonable basis to reflect time spent
on the operation and management of the Property vis-à-vis time spent on matters
unrelated to the operation and management of the Property;

 

(20)                          depreciation for the Building; and

 

(21)                          income taxes of Landlord.

 

2.6.2                     Tenant’s Audit Right

 

Subject to the provisions of this Section 2.6.2 and provided that no Event of
Default of Tenant exists, Tenant shall have the right to examine the correctness
of the Landlord’s Operating Expense statement or any item contained therein:

 

(A)                               Any request for examination in respect of any
“Operating Year” (as defined hereinbelow) may be made by notice from Tenant to
Landlord no more than sixty (60) days after the date (the “Operating Expense
Statement Date”) Landlord provides Tenant a statement of the actual amount of
the Landlord’s Operating Expenses in respect of such Operating Year and only if
Tenant shall have fully paid such amount.  Such notice shall set forth in
reasonable detail the matters questioned.  Any examination must be completed and
the results communicated to Landlord no more than one hundred eighty (180) days
after the Operating Expense Statement Date.  “Operating Year” shall mean a
period of twelve (12)

 

13

--------------------------------------------------------------------------------


 

consecutive calendar months, commencing on the first day of January in each
year, except that the first Operating Year of the Lease Term hereof shall be the
period commencing on the Commencement Date and ending on the succeeding
December 31, and the last Operating Year of the Lease Term hereof shall be the
period commencing on January 1 of the calendar year in which the Lease Term
ends, and ending with the date on which the Lease Term ends.

 

(B)                               Tenant hereby acknowledges and agrees that
Tenant’s sole right to contest the Operating Expense statement shall be as
expressly set forth in this Section.  Tenant hereby waives any and all other
rights provided pursuant to applicable laws to inspect Landlord’s books and
records and/or to contest the [Operating Expense] statement.  If Tenant shall
fail to timely exercise Tenant’s right to inspect Landlord’s books and records
as provided in this Section, or if Tenant shall fail to timely communicate to
Landlord the results of Tenant’s examination as provided in this Section, with
respect to any Operating Year Landlord’s statement of Landlord’s Operating
Expenses shall be conclusive and binding on Tenant.

 

(C)                               So much of Landlord’s books and records
pertaining to the Landlord’s Operating Expenses for the specific matters
questioned by Tenant for the Operating Year included in Landlord’s statement
shall be made available to Tenant within a reasonable time after Landlord timely
receives the notice from Tenant to make such examination pursuant to this
Section, either electronically or during normal business hours at the offices
where Landlord keeps such books and records or at another location, as
determined by Landlord.

 

(D)                               Tenant shall have the right to make such
examination no more than once in respect of any Operating Year in which Landlord
has given Tenant a statement of the Landlord’s Operating Expenses.

 

(E)                                Such examination may be made only by a
qualified employee of Tenant or a qualified independent certified public
accounting firm reasonably approved by Landlord. No examination shall be
conducted by an examiner who is to be compensated, in whole or in part, on a
contingent fee basis.

 

(F)                                 As a condition to performing any such
examination, Tenant and its examiners shall be required to execute and deliver
to Landlord an agreement, in form acceptable to Landlord, agreeing to keep
confidential any information which it discovers about Landlord or the Building
in connection with such examination.

 

(G)                               No subtenant shall have any right to conduct
any such examination and no assignee may conduct any such examination with
respect to any period during which the assignee was not in possession of the
Premises.

 

(H)                              All costs and expenses of any such examination
shall be paid by Tenant, except if such examination shows that the amount of the
Landlord’s Operating Expenses payable by Tenant was overstated by more than
seven percent ( 7%), Landlord shall reimburse Tenant for the reasonable
out-of-pocket costs and expenses

 

14

--------------------------------------------------------------------------------


 

incurred by Tenant in such examination, up to a maximum of the lesser of
(i) $5,000.00 and (ii) the amount of the overstatement of the Landlord’s
Operating Expenses] payable by tenant.

 

(I)                                   If as a result of such examination
Landlord and Tenant agree that the amounts paid by Tenant to Landlord on account
of the Landlord’s Operating Expenses exceeded the amounts to which Landlord was
entitled hereunder, or that Tenant is entitled to a credit with respect to the
Landlord’s Operating Expenses, Landlord, at its option, shall refund to Tenant
the amount of such excess or apply the amount of such credit, as the case may
be, within thirty (30) days after the date of such agreement. Similarly, if
Landlord and Tenant agree that the amounts paid by Tenant to Landlord on account
of Landlord’s Operating Expenses were less than the amounts to which Landlord
was entitled hereunder, then Tenant shall pay to Landlord, as additional rent
hereunder, the amount of such deficiency within thirty (30) days after the date
of such agreement.

 

2.7                               Real Estate Taxes

 

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this
Section 2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount
of such excess. Not later than ninety (90) days after Landlord’s Tax Expenses
Allocable to the Premises are determined for the first such Tax Year or fraction
thereof and for each succeeding Tax Year or fraction thereof during the Term,
Landlord shall render Tenant a statement in reasonable detail certified by a
representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Only Landlord shall have the right to institute tax reduction or
other proceedings to reduce real estate taxes or the valuation of the Building
and the Site. Said statement to be rendered to Tenant shall also show for the
preceding Tax Year or fraction thereof as the case may be the amounts of real
estate taxes already paid by Tenant as Additional Rent, and the amount of real
estate taxes remaining due from, or overpaid by, Tenant for the year or other
period covered by the statement. Within thirty (30) days after the date of
delivery of the foregoing statement, Tenant shall pay to Landlord the balance of
the amounts, if any, required to be paid pursuant to the above provisions of
this Section 2.7 with respect to the preceding Tax Year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the
provisions of this Section 2.7 against (i) monthly installments of fixed rent
next thereafter coming due or (ii) any sums then due from Tenant to Landlord
under this Lease (or refund such portion of the over-payment as aforesaid if the
Term has ended and Tenant has no further obligation to Landlord).

 

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably

 

15

--------------------------------------------------------------------------------


 

estimated by Landlord to be sufficient to provide Landlord, in the aggregate, a
sum equal to Tenant’s share of such increases, at least ten (10) days before the
day on which such payments by Landlord would become delinquent.

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

 

Notwithstanding anything contained herein to the contrary, Landlord hereby
agrees that over the course of the Lease Term it will not collect more than one
hundred percent (100%) of Landlord’s Tax Expenses allocable to such time period.

 

Terms used herein are defined as follows:

 

(i)                                     “Tax Year” means the twelve-month period
beginning July 1 each year during the Term or if the appropriate governmental
tax fiscal period shall begin on any date other than July 1, such other date.

 

(ii)                                  “Landlord’s Tax Expenses Allocable to the
Premises” shall mean the same proportion of Landlord’s Tax Expenses for and
pertaining to the Building and the Site as the Rentable Floor Area of the
Premises bears to 95% of the Total Rentable Floor Area of the Building.

 

(iii)                               “Landlord’s Tax Expenses” with respect to
any Tax Year means the aggregate real estate taxes on the Building and Site with
respect to that Tax Year, reduced by any abatement receipts with respect to that
Tax Year.

 

(iv)                              “Base Taxes” is hereinbefore defined in
Section 1.1.

 

(v)                                 “Base Taxes Allocable to the Premises” means
the same proportion of Base Taxes for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building.

 

(vi)                              “Real estate taxes” means all taxes and
special assessments of every kind and nature and user fees and other like fees
assessed by any governmental authority on the Building or Site which the
Landlord shall become obligated to pay because of or in connection with the
ownership, leasing and operation of the Site, the Building and the Property
(including without limitation, if applicable, the excise prescribed by
Massachusetts General Laws (Ter Ed) Chapter 121A, Section 10 and amounts in
excess thereof paid to the City of Waltham pursuant to agreement between
Landlord and the City) and reasonable expenses of and fees for any formal or
informal proceedings for negotiation or abatement of taxes (collectively,
“Abatement Expenses”), which Abatement Expenses shall be excluded from Base
Taxes. The amount of special taxes or special assessments to be included shall
be limited to the amount of the installment (plus any interest, other than
penalty interest, payable thereon) of such special tax or special assessment
required to be paid during the year in respect of which such taxes are

 

16

--------------------------------------------------------------------------------

 

being determined. There shall be excluded from such taxes all income, estate,
succession, inheritance and transfer taxes; provided, however, that if at any
time during the Term the present system of ad valorem taxation of real property
shall be changed so that in lieu of the whole or any part of the ad valorem tax
on real property there shall be assessed on Landlord a capital levy or other tax
on the gross rents received with respect to the Site or Building or Property,
federal, state, county, municipal, or other local income, franchise, excise or
similar tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Property is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term “real estate taxes” but only to the extent that the
same would be payable if the Site and Buildings were the only property of
Landlord.

 

(vii)                           If during the Lease Term the Tax Year is changed
by applicable law to less than a full 12-month period, the Base Taxes and Base
Taxes Allocable to the Premises shall each be proportionately reduced.

 

2.8                               Tenant Electricity

 

Landlord shall allocate the costs of furnishing electricity for lights and plugs
and the distribution components of the heating, ventilating and air conditioning
system to Tenant in accordance with the procedure contained in Exhibit F, and
Tenant shall pay for such costs as provided in said Exhibit F.

 

ARTICLE III

 

Condition of Premises; Alterations

 

3.1                               Preparation of Premises

 

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.

 

ARTICLE IV

 

Landlord’s Covenants; Interruptions and Delays

 

4.1                               Landlord Covenants

 

Landlord covenants and agrees to the following during the Term:

 

4.1.1                     Services Furnished by Landlord

 

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those

 

17

--------------------------------------------------------------------------------


 

customarily provided by landlords in high quality buildings in the Boston West
Suburban Market subject to escalation reimbursement in accordance with
Section 2.6 (except as may otherwise be expressly provided in said Exhibit C).

 

4.1.2                     Additional Services Available to Tenant

 

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.

 

4.1.3                     Roof, Exterior Wall, Floor Slab and Common Facility
Repairs

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in
Article VI and subject to the escalation provisions of Section 2.6, (i) to make
such repairs to the roof, exterior walls, floor slabs and common areas and
facilities as may be necessary to keep them in serviceable condition and (ii) to
maintain the Building (exclusive of Tenant’s responsibilities under this Lease)
in a first class manner comparable to the maintenance of similar properties in
the Boston West Suburban Market.

 

4.1.4                     Door Signs

 

To provide and install, at Landlord’s expense, letters or numerals on exterior
doors in the Premises to identify Tenant’s official name and Building address;
all such letters and numerals shall be in the building standard graphics and no
others shall be used or permitted on the Premises.

 

4.2                               Interruptions and Delays in Services and
Repairs, Etc.

 

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in
Section 6.1 hereof), Landlord shall not be liable to Tenant therefor, nor,
except as expressly otherwise provided in Article VI, shall Tenant be entitled
to any abatement or reduction of rent by reason thereof, or right to terminate
this Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

 

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that

 

18

--------------------------------------------------------------------------------


 

in each instance of stoppage, Landlord shall exercise reasonable diligence to
eliminate the cause thereof. Except in case of emergency repairs, Landlord will
give Tenant reasonable advance notice of any contemplated stoppage and will use
reasonable efforts to avoid unnecessary inconvenience to Tenant by reason
thereof.

 

ARTICLE V

 

Tenant’s Covenants

 

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 

5.1                               Payments

 

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall provide
Landlord, at Landlord’s request, with copies of the periodic account statements
prepared by such utility company or provider with respect to Tenant’s account so
that Landlord can review the utility bills relating to the Premises.

 

5.2                               Repair and Yield Up

 

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing all goods and effects of
Tenant and, to the extent specified by Landlord by notice to Tenant given at
least sixty (60) days before such expiration or termination, the wiring for
Tenant’s computer, telephone and other communication systems and equipment
whether located in the Premises or in any other portion of the Building,
including all risers and all alterations and additions made by Tenant and all
partitions, and repairing any damage caused by such removal and restoring the
Premises and leaving them clean and neat. Tenant shall not permit or commit any
waste, and Tenant shall be responsible for the cost of repairs which may be made
necessary by reason of damage to common areas in the Building, to the Site or to
the other buildings caused by Tenant, Tenant’s agents, contractors, employees,
sublessees, licensees, concessionaires or invitees.

 

5.3                               Use

 

Continuously from the commencement of the Term to use and occupy the Premises
for the Permitted Use only, and not to injure or deface the Premises, Building,
the Additional Building, the Site or any other part of the Property nor to
permit in the Premises or on the Site any auction sale, vending machine, or
inflammable fluids or chemicals, or nuisance, or the emission from the

 

19

--------------------------------------------------------------------------------


 

Premises of any objectionable noise or odor, nor to permit in the Premises
anything which would in any way result in the leakage of fluid or the growth
mold, and not to use or devote the Premises or any part thereof for any purpose
other than the Permitted Uses, nor any use thereof which is inconsistent with
the maintenance of the Building as an office building of the first class in the
quality of its maintenance, use and occupancy, or which is improper, offensive,
contrary to law or ordinance or liable to invalidate or increase the premiums
for any insurance on the Building or its contents or liable to render necessary
any alteration or addition to the Building. Further, (i) Tenant shall not, nor
shall Tenant permit its employees, invitees, agents, independent contractors,
contractors, assignees or subtenants to, keep, maintain, store or dispose of
(into the sewage or waste disposal system or otherwise) or engage in any
activity which might produce or generate any substance which is or may hereafter
be classified as a hazardous material, waste or substance (collectively
“Hazardous Materials”), under federal, state or local laws, rules and
regulations, including, without limitation, 42 U.S.C. Section 6901 et seq., 42
U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the
rules and regulations promulgated under any of the foregoing, as such laws,
rules and regulations may be amended from time to time (collectively “Hazardous
Materials Laws”), (ii) Tenant shall immediately notify Landlord of any incident
in, on or about the Premises, the Building or the Site that would require the
filing of a notice under any Hazardous Materials Laws, (iii) Tenant shall comply
and shall cause its employees, invitees, agents, independent contractors,
contractors, assignees and subtenants to comply with each of the foregoing and
(iv) Landlord shall have the right to make such inspections (including testing)
as Landlord shall elect from time to time to determine that Tenant is complying
with the foregoing.

 

Notwithstanding the foregoing, Tenant may use normal amounts and types of
substances typically used for office uses, provided that Tenant uses such
substances in the manner which they are normally used, and in compliance with
all Hazardous Materials Laws and other applicable laws, ordinances, bylaws,
rules and regulations, and Tenant obtains and complies with all permits required
by Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.

 

5.4                               Obstructions; Items Visible From Exterior;
Rules and Regulations

 

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other buildings or of the Site used by Tenant in
common with others; not without prior consent of Landlord to permit the painting
or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable rules and regulations or the requirements of any customer
handbook currently in existence or hereafter implemented, of which Tenant has
been given notice, for the care and use of the Building and Site and their
facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such rules and
regulations.

 

5.5                               Safety Appliances

 

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be

 

20

--------------------------------------------------------------------------------


 

construed to broaden in any way Tenant’s Permitted Use.

 

5.6                               Assignment; Sublease

 

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, an assignment, within the meaning of this Section 5.6, shall
be deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or otherwise, or the issuance of new
stock or membership or partnership interests, by which an aggregate of more than
fifty percent (50%) of Tenant’s stock or membership or partnership interests
shall be vested in a party or parties who are not stockholders or members or
partners as of the date hereof. Notwithstanding the foregoing, any sale of stock
of Tenant or its affiliates through an initial public offering on a recognized
exchange shall not in and of itself be deemed an assignment or transfer for the
purposes of this Section 5.6.  For the purpose of this Section 5.6, ownership of
stock or membership or partnership interests shall be determined in accordance
with the principles set forth in Section 544 of the Internal Revenue Code of
1986, as amended from time to time, or the corresponding provisions of any
subsequent law. In addition, the merger or consolidation of Tenant into or with
any other entity, or the sale of all or substantially all of its assets, shall
be deemed to be an assignment within the meaning of this Section 5.6. Any
assignment, mortgage, pledge, hypothecation, transfer or subletting not
expressly permitted in or consented to by Landlord under Sections 5.6.1-5.6.6
shall, at Landlord’s election, be void; shall be of no force and effect; and
shall confer no rights on or in favor of third parties. In addition, Landlord
shall be entitled to seek specific performance of or other equitable relief with
respect to the provisions hereof. The limitations of this Section 5.6 shall be
deemed to apply to any guarantor(s) of this Lease.

 

5.6.1                     Notwithstanding the provisions of Section 5.6 above,
in the event Tenant desires to assign this Lease or to sublet the Premises,
Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of any
proposed sublease or assignment, and said notice shall specify the provisions of
the proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.3 below, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in said Section 5.6.3 (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 5.6.3 below, all other information necessary to make the determination
referred to in said Section 5.6.3 and (e) in the case of a proposed assignment
or subletting pursuant to Section 5.6.4 below, such information as may be
reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 5.6.4.

 

5.6.2                     Landlord shall have the right at its sole option, to
be exercised within thirty (30) days

 

21

--------------------------------------------------------------------------------


 

after receipt of Tenant’s Proposed Transfer Notice (the “Acceptance Period”), to
terminate this Lease as of a date specified in a notice to Tenant, which date
shall not be earlier than sixty (60) days nor later than one hundred and twenty
(120) days after Landlord’s notice to Tenant; provided, however, that such
notice of termination shall be null and void and of no force and effect and this
Lease shall remain in full force and effect, if within five (5) days after
Landlord’s notice to terminate this Lease, Tenant notifies Landlord that Tenant
withdraws Tenant’s request to assign the Lease or sublet the Premises.  If
Landlord elects to so terminate and Tenant does not elect to revoke its Proposed
Transfer Notice, the termination date as set forth in Landlord’s notice, all
obligations relating to the period after such termination date (but not those
relating to the period before such termination date) shall cease and promptly
upon being billed therefor by Landlord, Tenant shall make final payment of all
Annual Fixed Rent and Additional Rent due from Tenant through the termination
date.  Notwithstanding the foregoing, in the event that Tenant shall only
propose to sublease a portion of the Premises, Landlord shall only have the
right to so terminate this Lease with respect to the portion of the Premises
which Tenant proposes to sublease (the “Terminated Portion of the Premises”) and
from and after the termination date the Rentable Floor Area of the Premises
shall be reduced to the rentable floor area of the remainder of the Premises and
the definition of Rentable Floor Area of the Premises shall be so amended and
after such termination all references in this Lease to the “Premises” or the
“Rentable Floor Area of the Premises” shall be deemed to be references to the
remainder of the Premises and accordingly Tenant’s payments for Annual Fixed
Rent, operating costs, real estate taxes and electricity shall be reduced on a
pro rata basis to reflect the size of the remainder of the Premises.  In the
case of a partial subletting where Landlord has exercised its termination right
pursuant to this Section 5.6.2, Tenant shall pay to Landlord, as Additional
Rent, within thirty (30) days after demand therefor, the reasonable cost to
separately physically demise that portion of the Premises which are being
terminated from the remainder of the Premises.  In the event that Landlord shall
not exercise its termination rights as aforesaid, or shall fail to give any or
timely notice pursuant to this Section the provisions of Sections 5.6.3, 5.6.5
and 5.6.6 shall be applicable. This Section 5.6.2 shall not be applicable to an
assignment or sublease pursuant to Section 5.6.4.

 

5.6.3                     Notwithstanding the provisions of Section 5.6 above,
but subject to the provisions of this Section 5.6.3 and the provisions of
Sections 5.6.5 and 5.6.6 below, in the event that Landlord shall not have
exercised the termination right as set forth in Section 5.6.2, or shall have
failed to give any or timely notice under Section 5.6.2, then for a period of
one hundred twenty (120) days (i) after the receipt of Landlord’s notice stating
that Landlord does not elect the termination right, or (ii) after the expiration
of the Acceptance Period, in the event Landlord shall not give any or timely
notice under Section 5.6.2 as the case may be, Tenant shall have the right to
assign this Lease or sublet the Premises in accordance with the Proposed
Transfer Notice provided that, in each instance, Tenant first obtains the
express prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed.

 

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

(a)                                 the proposed assignee or subtenant is an
occupant of the Building or

 

22

--------------------------------------------------------------------------------


 

elsewhere within the Office Park or is in active negotiation with Landlord or an
affiliate of Landlord for premises in the Building or elsewhere within the
Office Park or is not of a character consistent with the operation of a first
class office building (by way of example Landlord shall not be deemed to be
unreasonably withholding its consent to an assignment or subleasing to any
governmental or quasi-governmental agency), or

 

(b)                                 the proposed assignee or subtenant is not of
good character and reputation as reasonably determined by Landlord, or

 

(c)                                  the proposed assignee does not possess
adequate financial capability to perform the Tenant obligations as and when due
or required or the proposed subtenant does not possess adequate financial
capability to perform the subtenant obligations as and when due or required, or

 

(d)                                 the assignee or subtenant proposes to use
the Premises (or part thereof) for a purpose other than the purpose for which
the Premises may be used as stated in Section 1.1 hereof, or

 

(e)                                  the character of the business to be
conducted or the proposed use of the Premises by the proposed subtenant or
assignee shall (i) be likely to increase Landlord’s Operating Expenses beyond
that which Landlord now incurs for use by Tenant (except to the extent that
Tenant and the proposed assignee or subtenant agree to be solely responsible for
such costs); (ii) be likely to increase the burden on elevators or other
Building systems or equipment over the burden generated by normal and customary
office usage; or (iii) violate or be likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the Premises,
or

 

(f)                                   there shall be existing an Event of
Default (defined in Section 7.1) or there have been three (3) or more Event of
Default occurrences during the Term, or

 

(g)                                  any part of the rent payable under the
proposed assignment or sublease shall be based in whole or in part on the income
or profits derived from the Premises or if any proposed assignment or sublease
shall potentially have any adverse effect on the real estate investment trust
qualification requirements applicable to Landlord and its affiliates, or

 

(h)                                 the holder of any mortgage or ground lease
on property which includes the Premises does not approve of the proposed
assignment or sublease, or

 

(i)                                     due to the identity or business of a
proposed assignee or subtenant, such approval would cause Landlord to be in
violation of any covenant or restriction contained in another lease or other
agreement affecting space in the Building or elsewhere in the Property.

 

If Landlord shall consent to the proposed assignment or subletting, as the case
may be,

 

23

--------------------------------------------------------------------------------


 

then, in such event, Tenant may thereafter sublease or assign pursuant to
Tenant’s notice, as given hereunder; provided, however, that if such assignment
or sublease shall not be executed and delivered to Landlord within ninety (90)
days after the date of Landlord’s consent, the consent shall be deemed null and
void and the provisions of Section 5.6.1 shall be applicable.

 

5.6.4                     Notwithstanding the provisions of Sections 5.6, 5.6.2,
5.6.3 and 5.6.5, but subject to the provisions of Sections 5.6.1 and 5.6.6,
Tenant shall have the right to assign this Lease or to sublet the Premises (in
whole or in part) to any other entity (the “Successor Entity”) (i) which
controls or is controlled by Tenant or Tenant’s parent corporation or which is
under common control with Tenant, provided that such transfer or transaction is
for a legitimate regular business purpose of Tenant other than a transfer of
Tenant’s interest in this Lease, or (ii) which purchases all or substantially
all of the assets of Tenant, or (iii) which purchases all or substantially all
of the stock of (or other ownership or membership interests in) Tenant or
(iv) which merges or combines with Tenant, provided that in any of the foregoing
events, the entity to which this Lease is so assigned or which so sublets the
Premises has a credit worthiness (e.g. net assets on a pro forma basis using
generally accepted accounting principles consistently applied and using the most
recent financial statements) which is sufficient in Landlord’s reasonable
judgment to perform the obligations of the tenant under this Lease or the
subtenant under the sublease, as applicable (the foregoing transferees referred
to, individually or collectively, as a “Permitted Transferee”). Except in cases
of statutory merger, in which case the surviving entity in the merger shall be
liable as the Tenant under this Lease, Tenant shall continue to remain fully
liable under this Lease, on a joint and several basis with the Permitted
Transferee. If any parent, affiliate or subsidiary of Tenant to which this Lease
is assigned or the Premises sublet (in whole or in part) shall cease to be such
a parent, affiliate or subsidiary, such cessation shall be considered an
assignment or subletting requiring Landlord’s consent.

 

5.6.5                     In the case of any assignment or subleasing as to
which Landlord may consent (other than an assignment or subletting permitted
under Section 5.6.4 above) such consent shall be upon the express and further
condition, covenant and agreement, and Tenant hereby covenants and agrees that,
in addition to the Annual Fixed Rent, Additional Rent and other charges to be
paid pursuant to this Lease, fifty percent (50%) of the “Assignment/Sublease
Profits” (hereinafter defined), if any, shall be paid to Landlord. The
“Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent and Additional Rent and other charges provided in this Lease
(provided, however, that for the purpose of calculating the Assignment/Sublease
Profits in the case of a sublease, appropriate prorations in the applicable
Annual Fixed Rent, Additional Rent and other charges under this Lease shall be
made based on the percentage of the Premises subleased and on the terms of the
sublease). The “Assignment/Sublease Net Revenues” shall be the fixed rent,
Additional Rent and all other charges and sums payable either initially or over
the term of the sublease or assignment plus all other profits and increases to
be derived by Tenant as a result of such subletting or assignment, less the
reasonable costs of Tenant incurred in such subleasing or assignment (the
definition of which shall be limited to rent concessions or other monetary
concessions made by Tenant, brokerage commissions and alteration allowances, in
each case actually paid), as set forth in a

 

24

--------------------------------------------------------------------------------


 

statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.

 

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

5.6.6                     (A)                               It shall be a
condition of the validity of any assignment or subletting consented to under
Section 5.6.3 above, or any assignment or subletting of right under
Section 5.6.4 above, that both Tenant and the assignee or sublessee enter into a
separate written instrument directly with Landlord in a form and containing
terms and provisions reasonably required by Landlord, including, without
limitation, the agreement of the assignee or sublessee to be bound directly to
Landlord for all the obligations of the Tenant under this Lease (including any
amendments or extensions thereof), including, without limitation, the obligation
(a) to pay the rent and other amounts provided for under this Lease (but in the
case of a partial subletting pursuant to Section 5.6.4, such subtenant shall
agree on a pro rata basis to be so bound), (b) to comply with the provisions of
Sections 5.6 through 5.6.6 hereof and (c) to indemnify the “Landlord Parties”
(as defined in Section 8.13) as provided in Section 8.1 hereof. Such assignment
or subletting shall not relieve the Tenant named herein of any of the
obligations of the Tenant hereunder and Tenant shall remain fully and primarily
liable therefor and the liability of Tenant and such assignee (or subtenant, as
the case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.

 

(B)                               As Additional Rent, Tenant shall pay to
Landlord as a fee for Landlord’s review of any proposed assignment or sublease
requested by Tenant and the preparation of any associated documentation in
connection therewith, within thirty (30) days after receipt of an invoice from
Landlord, an amount equal to the sum of (i) $1,000.00 and/or (ii) reasonable out
of pocket legal fees or other expenses incurred by Landlord in connection with
such request.

 

(C)                               If this Lease be assigned, or if the Premises
or any part thereof be sublet or occupied by anyone other than Tenant, Landlord
may upon prior notice to Tenant, at any time and from time to time, collect rent
and other charges from the assignee, sublessee or occupant and apply the net
amount collected to the rent and other charges herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of this
covenant, or a waiver of the provisions of Sections 5.6 through 5.6.6 hereof, or
the acceptance of the assignee, sublessee or occupant as a tenant or a release
of Tenant from the further performance by Tenant of covenants on the part of
Tenant herein contained, the Tenant herein named to remain primarily liable
under this Lease.

 

(D)                               The consent by Landlord to an assignment or
subletting under Section 5.6.3 above, or the consummation of an assignment or
subletting of right under Section 5.6.4 above, shall in no way be construed to
relieve Tenant from obtaining the express consent

 

25

--------------------------------------------------------------------------------


 

in writing of Landlord to any further assignment or subletting.

 

(E)                                On or after the occurrence of an “Event of
Default” (defined in Section 7.1), Landlord shall be entitled to one hundred
percent (100%) of any Assignment/Sublease Profits.

 

(F)                                 Without limiting Tenant’s obligations under
Section 5.12, Tenant shall be responsible, at Tenant’s sole cost and expense,
for performing all work necessary to comply with Legal Requirements and
Insurance Requirements in connection with any assignment or subletting hereunder
including, without limitation, any work in connection with such assignment or
subletting.

 

(G)                               In addition to the other requirements set
forth in this Lease and notwithstanding any other provision of this Lease,
partial sublettings of the Premises shall only be permitted under the following
terms and conditions: (i) the layout of both the subleased premises and the
remainder of the Premises must comply with applicable laws, ordinances,
rules and/or regulations and be approved by Landlord, including, without
limitation, all requirements concerning access and egress; (ii) in the event the
subleased premises are separately physically demised from the remainder of the
Premises, Tenant shall pay all costs of separately physically demising the
subleased premises; and (iii) there shall be no more than two (2) subleases in
effect in the Premises at any given time.

 

5.7                               Right of Entry

 

To permit Landlord and its agents to examine the Premises at reasonable times
and upon reasonable prior notice (except in the case of an emergency) and, if
Landlord shall so elect, to make any alterations, additions or improvements
contemplated by this Lease or any repairs or replacements Landlord may deem
necessary in accordance with the terms and provisions of this Lease; to remove,
at Tenant’s expense, any alterations, addition, signs, curtains, blinds, shades,
awnings, aerials, flagpoles, or the like not consented to in writing; and to
show the Premises to prospective tenants during the eleven (11) months preceding
expiration of the Term and to prospective purchasers and mortgagees at all
reasonable times.

 

In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such manner as Landlord deems necessary in its sole discretion
to remedy such dangerous or unsafe condition.

 

In connection with any entry by Landlord into the Premises as contemplated
hereby, Landlord agrees to use reasonable efforts to minimize any interference
with the conduct by Tenant of its business operations in the Premises
(consistent with the nature of the reason for such entry).  In addition,
Landlord acknowledges that Tenant’s business is subject to federal regulatory
oversight and compliance, and any rights exercised by Landlord under this
Section 5.7 shall be subject to Landlord’s compliance with all applicable laws
and regulations relating to Tenant’s use of the Premises of which Landlord has
been given prior written notice, including, without limitation, supervised
access, as required; provided, however, that notwithstanding the foregoing, in
the event of an emergency that could cause damage to health, safety or property,
Landlord shall use

 

26

--------------------------------------------------------------------------------

 

good faith efforts to follow Tenant’s entry requirements and in such event
Landlord will be required to give only such notice that it in good faith
believes is feasible under the circumstances and need not wait to be accompanied
by Tenant or its employees or representatives (although these parties may still
accompany Landlord if they are available and wish to do so).

 

5.8                                 Floor Load; Prevention of Vibration and
Noise

 

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

5.9                                 Personal Property Taxes

 

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

5.10                           Compliance with Laws

 

To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s use of the Premises, other than for
general office use, or alterations, additions or improvements in the Premises
performed or requested by Tenant.  “Base Building” shall include the structural
portions of the Building, the public restrooms and the Building mechanical,
electrical and plumbing systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located.  Tenant
shall promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this
Section 5.10.

 

5.11                           Payment of Litigation Expenses

 

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor (Landlord hereby similarly agrees to pay all
reasonable costs, counsel and other fees incurred by Tenant in connection with
the successful enforcement by Tenant of any obligations of Landlord under this
Lease or in connection with any bankruptcy case involving Landlord).

 

5.12                           Alterations

 

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld. However, Landlord’s
determination of matters relating to aesthetic issues

 

27

--------------------------------------------------------------------------------


 

relating to alterations, additions or improvements which are visible outside the
Premises (including, without limitation, from common lobbies within the
Building) shall be in Landlord’s sole discretion. Without limiting such standard
Landlord shall not be deemed unreasonable for withholding approval of any
alterations or additions (including, without limitation, any alterations or
additions to be performed by Tenant under Article III) which in Landlord’s
reasonable opinion (a) might adversely affect any structural or exterior element
of the Building, any area or element outside of the Premises, or any facility or
base building mechanical system serving any area of the Building outside of the
Premises, (b) involve or affect the exterior design, size, height, or other
exterior dimensions of the Building, (c) will require unusual expense to readapt
the Premises to normal office use on Lease termination or expiration or increase
the cost of construction or of insurance or taxes on the Building or of the
services called for by Section 4.1 unless Tenant first gives assurance
acceptable to Landlord for payment of such increased cost and that such
readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or
(e) are inconsistent with alterations satisfying Landlord’s standards for new
alterations in the Building. Landlord’s review and approval of any such plans
and specifications and consent to perform work described therein shall not be
deemed an agreement by Landlord that such plans, specifications and work conform
with applicable Legal Requirements and requirements of insurers of the Building
and the other requirements of this Lease with respect to Tenant’s insurance
obligations (herein called “Insurance Requirements”) nor deemed a waiver of
Tenant’s obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements nor give right to any other parties. Further, Tenant
acknowledges that Tenant is acting for its own benefit and account, and that
Tenant shall not be acting as Landlord’s agent in performing any work in the
Premises, accordingly, no contractor, subcontractor or supplier shall have a
right to lien Landlord’s interest in the Property in connection with any such
work. Within thirty (30) days after receipt of an invoice from Landlord, Tenant
shall pay to Landlord as a fee for Landlord’s review of any work or plans
(excluding any review respecting initial improvements performed pursuant to
Article III hereof for which a fee has previously been paid but including any
review of plans or work relating to any assignment or subletting), as Additional
Rent, an amount equal to the sum of: (i) $150.00 per hour for time spent by
Landlord’s in-house personnel, plus (ii) third party expenses incurred by
Landlord to review Tenant’s plans and Tenant’s work. All alterations and
additions shall be part of the Building unless and until Landlord shall specify
the same for removal pursuant to Section 5.2. All of Tenant’s alterations and
additions and installation of furnishings shall be coordinated with any work
being performed by Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first reasonably approved by Landlord. Except for
work by Landlord’s general contractor, Tenant, before its work is started, shall
secure all licenses and permits necessary therefor; deliver to Landlord a
statement of the names of all its contractors and subcontractors and the
estimated cost of all labor and material to be furnished by them and security
satisfactory to Landlord protecting Landlord against liens arising out of the
furnishing of such labor and material; and cause each contractor to carry
insurance in accordance with Section 8.14 herein and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises

 

28

--------------------------------------------------------------------------------


 

promptly after any such alterations, improvements or installations are
substantially complete and promptly after any wiring or cabling for Tenant’s
computer, telephone and other communications systems is installed by Tenant or
Tenant’s contractor. Without limiting any of Tenant’s obligations hereunder,
Tenant shall be responsible, as Additional Rent, for the costs of any
alterations, additions or improvements in or to the Building that are required
in order to comply with Legal Requirements as a result of any work performed by
Tenant. Landlord shall have the right to provide such rules and regulations
relative to the performance of any alterations, additions, improvements and
installations by Tenant hereunder and Tenant shall abide by all such reasonable
rules and regulations and shall cause all of its contractors to so abide
including, without limitation, payment for the costs of using Building services.
Tenant agrees to pay promptly when due the entire cost of any work done on the
Premises by Tenant, its agents, employees, or independent contractors, and not
to cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Buildings or the Site and
immediately to discharge any such liens which may so attach. Tenant shall pay,
as Additional Rent, 100% of any incremental real estate taxes on the Property
which shall, at any time after commencement of the Term, result from any
alteration, addition or improvement to the Premises made by Tenant. Tenant
acknowledges and agrees that Landlord shall be the owner of any additions,
alterations and improvements in the Premises or the Building to the extent paid
for by Landlord.

 

5.13                           Vendors

 

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first reasonably approved by Landlord.

 

5.14                           OFAC

 

(A)                              As an inducement to Landlord to enter into this
Lease, Tenant hereby represents and warrants that: (i) Tenant is not, nor is it
owned or controlled directly or indirectly by, any person, group, entity or
nation named on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control of the United States Treasury
(“OFAC”) (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and
(iii) Tenant (and any person, group, or entity which Tenant controls, directly
or indirectly) has not conducted nor will conduct business nor has engaged nor
will engage in any transaction or dealing with any Prohibited Person that either
may cause or causes Landlord to be in violation of any OFAC rule or regulation,
including without limitation any assignment of this Lease or any subletting of
all or any portion of the Premises. In connection with the foregoing, it is
expressly understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed an immediate Event of Default by
Tenant under Section 7.1 of this Lease (without the benefit of notice or grace)
and shall be covered by the indemnity provisions of Section 8.1 below, and
(y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.

 

29

--------------------------------------------------------------------------------


 

(B)                                As an inducement to Tenant to enter into this
Lease, Landlord hereby represents and warrants that:  (i) Landlord is not, nor
is it owned or controlled directly or indirectly by, any Prohibited Person;
(ii) Landlord is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) Landlord (and any person,
group, or entity which Landlord controls, directly or indirectly) has not
conducted nor will conduct business nor has engaged nor will engage in any
transaction or dealing with any Prohibited Person that either may cause or
causes Tenant to be in violation of any OFAC rule or regulation. In connection
with the foregoing, it is expressly understood and agreed that the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this
Lease.  Notwithstanding anything contained herein to the contrary, for the
purposes of this subsection (B) the phrase “owned or controlled directly or
indirectly by any person, group, entity or nation” and all similar such phrases
shall not include (x) any shareholder of Boston Properties, Inc., (y) any holder
of a direct or indirect interest in a publicly traded company whose shares are
listed and traded on a United States national stock exchange or (z) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.

 

ARTICLE VI

 

Casualty and Taking

 

6.1                                 Damage Resulting from Casualty

 

In case during the Lease Term the Building or the Site are damaged by fire or
casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred twenty (120) days from
the time that repair work would commence, Landlord may, at its election,
terminate this Lease by notice given to Tenant within sixty (60) days after the
date of such fire or other casualty, specifying the effective date of
termination. The effective date of termination specified by Landlord shall not
be less than thirty (30) days nor more than forty-five (45) days after the date
of notice of such termination.

 

In case during the last year of the Lease Term, the Premises are damaged by fire
or casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred fifty (150) days
(and/or as to special work or work which requires long lead time then if such
work cannot reasonably be expected to be repaired within such additional time as
is reasonable under the circumstances given the nature of the work) from the
time that repair work would commence, Tenant may, at its election, terminate
this Lease by notice given to Landlord within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Tenant shall be not less than thirty
(30) days nor more than forty-five (45) days after the date of notice of such
termination.

 

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

 

30

--------------------------------------------------------------------------------


 

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper condition for use and occupation and a just proportion
of the Annual Fixed Rent, Tenant’s share of Operating Costs and Tenant’s share
of real estate taxes according to the nature and extent of the injury to the
Premises shall be abated until the Premises shall have been put by Landlord
substantially into such condition except for punch list items and long lead
items. Notwithstanding anything herein contained to the contrary, Landlord shall
not be obligated to expend for such repair and restoration any amount in excess
of the net insurance proceeds. If such net insurance proceeds are not allowed by
such mortgagee or ground lessor to be applied to, or are otherwise insufficient
for, the restoration of the Building (and/or the Site) and if Landlord does not
otherwise elect to spend the additional funds necessary to fully restore the
Building (and/or the Site), then Landlord shall give notice (“Landlord’s
Proceeds Notice”) to Tenant that Landlord does not elect to fund the amount of
the insufficiency and Tenant shall thereafter have the right to terminate this
Lease by providing Landlord with a notice of termination within thirty (30) days
after Tenant’s receipt of Landlord’s Proceeds Notice (the effective date of
which termination shall not be less than sixty (60) days after the date of such
notice of such termination).

 

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which are existing in the Premises as of the date of this Lease, and (y) with
respect to which Tenant has carried “all risk” insurance covering the loss or
damage in accordance with Section 8.4 below and pays the proceeds of such
insurance (or an amount equivalent thereto) to Landlord within five (5) business
days following Landlord’s written request); provided, however, that in no event
shall Landlord be required to fund any insufficiency in the insurance proceeds
(or equivalent amount) provided by Tenant with respect to such loss or damage
(or to fund any of the costs of restoration in the absence of any payment by
Tenant) nor shall Landlord or Tenant have the right to terminate the Lease on
account of such insufficiency.

 

Unless such restoration is completed within nine (9) months from the date of the
casualty or taking, such period to be subject, however, to extension where the
delay in completion of such work is due to Force Majeure, as defined hereinbelow
(but in no event beyond twelve (12) months from the date of the casualty or
taking), Tenant, as its sole and exclusive remedy, shall have the right to
terminate this Lease at any time after the expiration of such nine-month (as
extended) period until the restoration is substantially completed, such
termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant’s notice, with the same force and effect as if
such date were the date originally established as the expiration date hereof
unless, within thirty (30) days after Landlord’s receipt of Tenant’s notice,
such restoration

 

31

--------------------------------------------------------------------------------


 

is substantially completed, in which case Tenant’s notice of termination shall
be of no force and effect and this Lease and the Lease Term shall continue in
full force and effect. When used herein, “Force Majeure” shall mean any
prevention, delay or stoppage due to governmental regulation, strikes, lockouts,
acts of God, acts of war, terrorists acts, civil commotions, unusual scarcity of
or inability to obtain labor or materials, labor difficulties, fire or other
casualty (including the time necessary to repair any damage caused thereby) or
other causes reasonably beyond Landlord’s control or attributable to Tenant’s
action or inaction.

 

6.2                                 Uninsured Casualty

 

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and such fire or casualty damage cannot, in the ordinary
course, reasonably be expected to be repaired within ninety (90) days from the
time that repair work would commence, Landlord may, at its election, terminate
the Term of this Lease by notice to the Tenant given within sixty (60) days
after such loss. If Landlord shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

6.3                                 Rights of Termination for Taking

 

If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes, shall be taken by condemnation or right of
eminent domain, Landlord or Tenant shall have the right to terminate this Lease
by notice to the other of its desire to do so, provided that such notice is
given not later than thirty (30) days after Tenant has been deprived of
possession. If either party shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net

 

32

--------------------------------------------------------------------------------


 

condemnation proceeds made available to it.   If such net condemnation proceeds
are not allowed by such mortgagee or ground lessor to be applied to, or are
insufficient for, the restoration of the Building and if Landlord does not
otherwise elect to restore the Building, then Landlord shall give prompt notice
to Tenant terminating this Lease, the effective date of which termination shall
not be less than sixty (60) days after the date of notice of such termination.

 

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 

6.4                                 Award

 

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Property and the
Site and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

 

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

 

ARTICLE VII

 

Default

 

7.1                                 Tenant’s Default

 

(a)                                  If at any time subsequent to the date of
this Lease any one or more of the following events (herein sometimes called an
“Event of Default”) shall occur:

 

(i)                                     Tenant shall fail to pay the fixed rent,
Additional Rent or other charges for which provision is made herein on or before
the date on which the same become due and payable, and the same continues for
five (5) business days after notice from Landlord thereof; or

 

(ii)                                  Landlord having rightfully given the
notice specified in subdivision (i)

 

33

--------------------------------------------------------------------------------


 

above twice in any calendar year, Tenant shall thereafter in the same calendar
year fail to pay the fixed rent, Additional Rent or other charges on or before
the date on which the same become due and payable; or

 

(iii)                               Tenant shall assign its interest in this
Lease or sublet any portion of the Premises in violation of the requirements of
Sections 5.6 through 5.6.5 of this Lease; or

 

(iv)                              Tenant shall fail to perform or observe some
term or condition of this Lease which, because of its character, would
immediately jeopardize Landlord’s interest (such as, but without limitation,
failure to maintain general liability insurance, or the employment of labor and
contractors within the Premises which interfere with Landlord’s work, in
violation of Exhibit B-1), and such failure continues for three (3) days after
notice from Landlord to Tenant thereof; or

 

(v)                                 Tenant shall neglect or fail to perform or
observe any other covenant herein contained on Tenant’s part to be performed or
observed and Tenant shall fail to remedy the same within thirty (30) days after
notice to Tenant specifying such neglect or failure, or if such failure is of
such a nature that Tenant cannot reasonably remedy the same within such thirty
(30) day period, Tenant shall fail to commence promptly to remedy the same and
to prosecute such remedy to completion with diligence and continuity; or

 

(vi)                              Tenant’s leasehold interest in the Premises
shall be taken on execution or by other process of law directed against Tenant;
or

 

(vii)                           Tenant shall make an assignment for the benefit
of creditors or shall file a voluntary petition in bankruptcy or shall be
adjudicated bankrupt or insolvent, or shall file any petition or answer seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law or regulation for the relief of debtors, or shall
seek or consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties, or
shall admit in writing its inability to pay its debts generally as they become
due; or

 

(viii)                        A petition shall be filed against Tenant in
bankruptcy or under any other law seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future Federal, State or other statute, law or regulation and shall
remain undismissed or unstayed for an aggregate of sixty (60) days (whether or
not consecutive), or if any debtor in possession (whether or not Tenant)
trustee, receiver or liquidator of Tenant or of all or any substantial part of
its properties or of the Premises shall be appointed without the consent or
acquiescence of Tenant and such appointment shall remain unvacated or unstayed
for an aggregate of sixty (60) days (whether or not consecutive) then, and in
any of said cases (notwithstanding any license of a former

 

34

--------------------------------------------------------------------------------


 

breach of covenant or waiver of the benefit hereof or consent in a former
instance).

 

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

(b)                                 If this Lease shall have been terminated as
provided in this Article, then Landlord may, without notice, re- enter the
Premises, either by force, summary proceedings, ejectment or otherwise, and
remove and dispossess Tenant and all other persons and any and all property from
the same, as if this Lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end.

 

(c)                                  In the event that this Lease is terminated
under any of the provisions contained in Section 7.1 (a) or shall be otherwise
terminated by breach of any obligation of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of rent and other
charges reserved as they would, under the terms of this Lease, become due if
this Lease had not been terminated or if Landlord had not entered or re-entered,
as aforesaid, and whether the Premises be relet or remain vacant, in whole or in
part, or for a period less than the remainder of the Term, and for the whole
thereof, but in the event the Premises be relet by Landlord, Tenant shall be
entitled to a credit in the net amount of rent and other charges received by
Landlord in reletting, after deduction of all expenses incurred in reletting the
Premises (including, without limitation, remodeling costs, brokerage fees and
the like), and in collecting the rent in connection therewith, in the following
manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

 

35

--------------------------------------------------------------------------------


 

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

(d)                                 (i)                                     In
the alternative, Landlord may elect, by notice given to Tenant at any time after
such termination and whether or not Landlord shall have collected any damages
under subsection (c) above, but as final damages and in lieu of all other
damages beyond the date of such notice, to require Tenant to pay such a sum as
at the time of the giving of such notice represents the amount of the excess, if
any, of (a) the discounted present value, at a discount rate of 6%, of the total
rent and other charges which would have been payable by Tenant under this Lease
from the date of such notice for what would be the then unexpired Lease Term if
the Lease terms had been fully complied with by Tenant over and above (b) the
discounted present value, at a discount rate of 6%, of the total rent and other
charges that would be received by Landlord if the Premises were released at the
time of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in rent if such are
applicable) prevailing at the time of such notice as reasonably determined by
Landlord, plus all expenses which Landlord may have incurred with respect to the
collection of such damages.

 

(ii)                                  For the purposes of this Article, if
Landlord elects to require Tenant to pay damages in accordance with the
immediately preceding paragraph, the total rent shall be computed by assuming
that Tenant’s share of excess taxes, Tenant’s share of excess operating costs
and Tenant’s share of excess electrical costs would be, for the balance of the
unexpired Term from the date of such notice, the amount thereof (if any) for the
immediately preceding annual period payable by Tenant to Landlord.

 

(e)                                  In case of any Event of Default, re-entry,
dispossession by summary proceedings or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions, abatements or free
rent to the extent that Landlord considers advisable or necessary to re-let the
same and (ii) may make such alterations, repairs and decorations in the Premises
as Landlord in its sole judgment considers advisable or necessary for the
purpose of reletting the Premises; and the making of such alterations, repairs
and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under re-letting. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in

 

36

--------------------------------------------------------------------------------

 

the event of Tenant being evicted or dispossessed, or in the event of Landlord
obtaining possession of the Premises, by reason of the violation by Tenant of
any of the covenants and conditions of this Lease.

 

(f)                                    The specified remedies to which Landlord
may resort hereunder are not intended to be exclusive of any remedies or means
of redress to which Landlord may at any time be entitled lawfully, and Landlord
may invoke any remedy (including the remedy of specific performance) allowed at
law or in equity as if specific remedies were not herein provided for. Further,
nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to, or less than the amount of the loss or damages referred to above.

 

7.2                                 Landlord’s Default

 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

 

ARTICLE VIII

 

Insurance and Indemnity

 

8.1                                 Tenant’s Indemnity

 

(a)                                  Indemnity. To the fullest extent permitted
by law, Tenant waives any right to contribution against the Landlord Parties (as
hereinafter defined) and agrees to indemnify and save harmless the Landlord
Parties from and against all claims of whatever nature by a third party arising
from or claimed to have arisen from (i) any act, omission or negligence of the
Tenant Parties (as hereinafter defined); (ii) any accident, injury or damage
whatsoever caused to any person, or to the property of any person, occurring in
or about the Premises from the earlier of (A) the date on which any Tenant Party
first enters the Premises for any reason or (B) the Commencement Date, and
thereafter throughout and until the end of the Lease Term, and after the end of
the Lease Term for so long after the end of the Lease Term as Tenant or anyone
acting by, through or under Tenant is in occupancy of the Premises or any
portion thereof; (iii) any accident, injury or damage whatsoever occurring
outside the Premises but within the Building, or on common areas within the
Office Park, where such accident, injury or damage results, or is claimed to
have resulted, from any act, omission or negligence on the part of any of the
Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant shall pay
such indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease or the common law. Notwithstanding anything contained herein to the
contrary, Tenant

 

37

--------------------------------------------------------------------------------


 

shall not be obligated to indemnify a Landlord Party for any claims to the
extent that such Landlord Party’s damages in fact result from such Landlord
Party’s negligence or willful misconduct.

 

(b)                                 Breach. In the event that Tenant breaches
any of its indemnity obligations hereunder or under any other contractual or
common law indemnity: (i) Tenant shall pay to the Landlord Parties all
liabilities, loss, cost, or expense (including reasonable attorneys’ fees)
incurred as a result of said breach, and the reasonable value of time expended
by the Landlord Parties as a result of said breach; and (ii) the Landlord
Parties may deduct and offset from any amounts due to Tenant under this Lease
any amounts owed by Tenant pursuant to this Section 8.1(b).

 

(c)                                  No limitation. The indemnification
obligations under this Section 8.1 shall not be limited in any way by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant or any subtenant or other occupant of the Premises under workers’
compensation acts, disability benefit acts, or other employee benefit acts.
Tenant waives any immunity from or limitation on its indemnity or contribution
liability to the Landlord Parties based upon such acts.

 

(d)                                 Subtenants and other occupants. Tenant shall
require its subtenants and other occupants of the Premises to provide similar
indemnities to the Landlord Parties in a form acceptable to Landlord.

 

(e)                                  Survival. The terms of this Section 8.1
shall survive any termination or expiration of this Lease.

 

(f)                                    Costs. The foregoing indemnity and hold
harmless agreement shall include indemnity for all costs, expenses and
liabilities (including, without limitation, attorneys’ fees and disbursements)
incurred by the Landlord Parties in connection with any such claim or any action
or proceeding brought thereon, and the defense thereof. In addition, in the
event that any action or proceeding shall be brought against one or more
Landlord Parties by reason of any such claim, Tenant, upon request from the
Landlord Party, shall resist and defend such action or proceeding on behalf of
the Landlord Party by counsel appointed by Tenant’s insurer (if such claim is
covered by insurance without reservation) or otherwise by counsel reasonably
satisfactory to the Landlord Party. The Landlord Parties shall not be bound by
any compromise or settlement of any such claim, action or proceeding without the
prior written consent of such Landlord Parties.

 

(g)                                 Landlord Parties and Tenant Parties. The
term “Landlord Party” or “Landlord Parties” shall mean Landlord, any affiliate
of Landlord, Landlord’s managing agents for the Building, each mortgagee (if
any), each ground lessor (if any), and each of their respective direct or
indirect partners, officers, shareholders, directors, members, trustees,
beneficiaries, servants, employees, principals, contractors, licensees, agents
or representatives. For the purposes of this Lease, the term “Tenant Party” or
“Tenant Parties” shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted occupant of the Premises, and each of their
respective direct or indirect partners, officers, shareholders, directors,
members, trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents, invitees or representatives.

 

38

--------------------------------------------------------------------------------


 

8.2                                 Tenant’s Risk

 

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building, the Site and the Office Park as Tenant is given the right to use
by this Lease at Tenant’s own risk. The Landlord Parties shall not be liable to
the Tenant Parties for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to a
Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises, the Building, the Property or the Office Park, any fire, robbery,
theft, mysterious disappearance, or any other crime or casualty, the actions of
any other tenants of the Office Park or of any other person or persons, or any
leakage in any part or portion of the Premises or the Building or the Property,
or from water, rain or snow that may leak into, or flow from any part of the
Premises or the Building or the Property, or from drains, pipes or plumbing
fixtures in the Building or the Property. Any goods, property or personal
effects stored or placed in or about the Premises shall be at the sole risk of
the Tenant Party, and neither the Landlord Parties nor their insurers shall in
any manner be held responsible therefor. The Landlord Parties shall not be
responsible or liable to a Tenant Party, or to those claiming by, through or
under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise. The provisions of this section shall be applicable to
the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further period as Tenant may use
or be in occupancy of any part of the Premises or of the Building.

 

Notwithstanding the foregoing, the Landlord Parties shall not be released from
liability for any injury, loss, damages or liability to the extent arising from
any gross negligence or willful misconduct of the Landlord Parties on or about
the Premises; provided, however, in no event shall the Landlord Parties have any
liability to a Tenant Party based on any loss with respect to or interruption in
the operation of Tenant’s business.

 

8.3                                 Tenant’s Commercial General Liability
Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include contractual liability coverage,
specifically covering but not limited to the indemnification obligations
undertaken by Tenant in this Lease. The minimum limits of liability of such
insurance shall be $3,000,000.00 per occurrence, which may be satisfied through
a combination of primary and excess/umbrella insurance. In addition, in the
event Tenant hosts a function in the Premises, in the Building or on the
Property, Tenant agrees to obtain, and cause any persons or parties providing
services for such function to obtain, the appropriate insurance coverages as
determined by Landlord (including liquor liability coverage, if applicable) and
provide Landlord with evidence of the same.

 

39

--------------------------------------------------------------------------------


 

8.4                                 Tenant’s Property Insurance

 

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and continuing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises (except to the extent paid for by Landlord in connection
with this Lease) or existing in the Premises as of the date of this Lease, and
other property of Tenant located at the Premises (collectively “Tenant’s
Property”). The business interruption insurance required by this Section 8.4
shall be in minimum amounts typically carried by prudent tenants engaged in
similar operations, but in no event shall be in an amount less than the Annual
Fixed Rent then in effect during any year during the Term, plus any Additional
Rent due and payable for the immediately preceding year during the Term. The
“all risk” insurance required by this section shall be in an amount at least
equal to the full replacement cost of Tenant’s Property. In addition, during
such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain, or shall cause its contractor(s) to
maintain, builder’s risk insurance for the full insurable value of such work.
Landlord and such additional persons or entities as Landlord may reasonably
request shall be named as loss payees, as their interests may appear, on the
policy or policies required by this Lease. In the event of loss or damage
covered by the “all risk” insurance required by this Lease, the responsibilities
for repairing or restoring the loss or damage shall be determined in accordance
with Article VI. To the extent that Landlord is obligated to pay for the repair
or restoration of the loss or damage covered by the policy, Landlord shall be
paid the proceeds of the “all risk” insurance covering the loss or damage. To
the extent Tenant is obligated to pay for the repair or restoration of the loss
or damage, covered by the policy, Tenant shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. If both Landlord and Tenant are
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage. If the
loss or damage is not repaired or restored (for example, if the Lease is
terminated pursuant to Article VI), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of the leasehold improvements covered by the policy.

 

8.5                                 Tenant’s Other Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Site) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance or
participation in a monopolistic state workers’ compensation fund; and
(3) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One

 

40

--------------------------------------------------------------------------------


 

Million Dollars ($1,000,000) for each accident. Such worker’s compensation
insurance shall carry minimum limits as defined by the law of the jurisdiction
in which the Premises are located (as the same may be amended from time to
time). Such employer’s liability insurance shall be in an amount not less than
One Million Dollars ($1,000,000) for each accident, One Million Dollars
($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

 

8.6                                 Requirements for Tenant’s Insurance

 

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than
“Class X” in the most current Best’s Key Rating Guide or such similar rating as
may be reasonably selected by Landlord. All such insurance shall: (1) be
acceptable in form and content to Landlord; (2) be primary and noncontributory
(including all primary and excess/umbrella policies); and (3) contain an
endorsement prohibiting cancellation, failure to renew, reduction of amount of
insurance, or change in coverage without the insurer first giving Landlord
thirty (30) days’ prior written notice (by certified or registered mail, return
receipt requested, or by fax or email) of such proposed action. No such policy
shall contain any self-insured retention greater than $25,000.00 for property
insurance and $25,000.00 for commercial general liability insurance. Any
deductibles and such self-insured retentions shall be deemed to be “insurance”
for purposes of the waiver in Section 8.13 below. Landlord reserves the right
from time to time to require Tenant to obtain higher minimum amounts of
insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.

 

8.7                                 Additional Insureds

 

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.5 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to liability arising out of or related
to this Lease or the operations of Tenant (collectively “Additional Insureds”).
Such insurance shall provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord, Landlord’s managing
agent, or other Additional Insureds. Such insurance shall also waive any right
of subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 8.7 must provide coverage to the Additional
Insureds that is primary and non-contributory.

 

8.8                                 Certificates of Insurance

 

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for

 

41

--------------------------------------------------------------------------------


 

any reason or (ii) the Commencement Date, Tenant shall furnish Landlord with
certificates evidencing the insurance coverage required by this Lease, and
renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit G, however, other forms of certificates may
satisfy the requirements of this Section 8.8). In jurisdictions requiring
mandatory participation in a monopolistic state workers’ compensation fund, the
insurance certificate requirements for the coverage required for workers’
compensation will be satisfied by a letter from the appropriate state agency
confirming participation in accordance with statutory requirements. Such current
participation letters required by this Section 8.8 shall be provided every six
(6) months for the duration of this Lease. Failure by the Tenant to provide the
certificates or letters required by this Section 8.8 shall not be deemed to be a
waiver of the requirements in this Section 8.8. Upon request by Landlord, a true
and complete copy of any insurance policy required by this Lease shall be
delivered to Landlord within ten (10) days following Landlord’s request.

 

8.9                                 Subtenants and Other Occupants

 

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of insurance evidencing that the
insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first enters the Premises or (ii) the commencement of the
sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.

 

8.10                           No Violation of Building Policies

 

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Property and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Property or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

8.11                           Tenant to Pay Premium Increases

 

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Complex or on the Property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant

 

42

--------------------------------------------------------------------------------


 

shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand.

 

8.12                           Landlord’s Insurance

 

(a)                                  Required insurance. Landlord shall maintain
insurance against loss or damage with respect to the Building on an “all risk”
type insurance form, with customary exceptions, subject to such deductibles and
self insured retentions as Landlord may determine, in an amount equal to at
least the replacement value of the Building. Landlord shall also maintain such
insurance with respect to any improvements, alterations, and fixtures of Tenant
located at the Premises to the extent paid for by Landlord. The cost of such
insurance shall be treated as a part of Landlord’s Operating Expenses. Such
insurance shall be maintained with an insurance company selected by Landlord.
Payment for losses thereunder shall be made solely to Landlord.

 

(b)                                 Optional insurance. Landlord may maintain
such additional insurance with respect to the Building and the Property,
including, without limitation, earthquake insurance, terrorism insurance, flood
insurance, liability insurance and/or rent insurance, as Landlord may in its
sole discretion elect. Landlord may also maintain such other insurance as may
from time to time be required by the holder of any mortgage on the Building or
Property. The cost of all such additional insurance shall also be part of the
Landlord’s Operating Expenses.

 

(c)                                  Blanket and self-insurance. Any or all of
Landlord’s insurance may be provided by blanket coverage maintained by Landlord
or any affiliate of Landlord under its insurance program for its portfolio of
properties, or by Landlord or any affiliate of Landlord under a program of
self-insurance, and in such event Landlord’s Operating Expenses shall include
the portion of the reasonable cost of blanket insurance or self-insurance that
is allocated to the Building.

 

(d)                                 No obligation. Landlord shall not be
obligated to insure, and shall not assume any liability of risk of loss for,
Tenant’s Property, including any such property or work of Tenant’s subtenants or
occupants. Landlord will also have no obligation to carry insurance against, nor
be responsible for, any loss suffered by Tenant, subtenants or other occupants
due to interruption of Tenant’s or any subtenant’s or occupant’s business.

 

8.13                           Waiver of Subrogation

 

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this

 

43

--------------------------------------------------------------------------------


 

Lease pursuant to which the insurance company waives subrogation. The insurance
policies required by this Lease shall contain no provision that would invalidate
or restrict the parties’ waiver and release of the rights of recovery in this
section. The parties hereto covenant that no insurer shall hold any right of
subrogation against the parties hereto by virtue of such insurance policy.

 

8.14                           Tenant’s Work

 

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this Section 8.14 shall name Landlord,
Landlord’s managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. Tenant shall obtain
and submit to Landlord, prior to the earlier of (i) the entry onto the Premises
by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this Section 8.14.

 

ARTICLE IX

 

Miscellaneous Provisions

 

9.1                                 Waiver

 

No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease. Further, no waiver at any time of any
of the provisions hereof by Landlord or Tenant shall be construed as a waiver of
any of the other provisions hereof, and a waiver at any time of any of the
provisions hereof shall not be construed as a waiver at any subsequent time of
the same provisions. The consent or approval of Landlord or Tenant to or of any
action by the other requiring such consent or approval shall not be construed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any

 

44

--------------------------------------------------------------------------------


 

letter accompanying such check, that such lesser amount is payment in full,
shall be given no effect, and Landlord may accept such check without prejudice
to any other rights or remedies which Landlord may have against Tenant.

 

9.2                                 Cumulative Remedies

 

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

9.3                                 Quiet Enjoyment

 

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the expiration or termination
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant, subject, however, to the terms of this Lease; the foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied; and it is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and Landlord’s successors, including ground or master lessees, only
with respect to breaches occurring during Landlord’s or Landlord’s successors’
respective ownership of Landlord’s interest hereunder, as the case may be.

 

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
beneficiary of any trust of which any person holding Landlord’s interest is
trustee, nor any member, manager, partner, director or stockholder, nor
Landlord’s managing agent, shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest, or any action not involving the
personal liability of Landlord (original or successor), any successor trustee to
the persons named herein as Landlord, or any beneficiary of any trust of which
any person holding Landlord’s interest is trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable

 

45

--------------------------------------------------------------------------------


 

opportunity for Landlord to cure the same.  In the event that Landlord shall be
determined to have acted unreasonably in withholding any consent or approval
under this Lease, the sole recourse and remedy of Tenant in respect thereof
shall be to specifically enforce Landlord’s obligation to grant such consent or
approval, and in no event shall the Landlord be responsible for any damages of
whatever nature in respect of its failure to give such consent or approval nor
shall the same otherwise affect the obligations of Tenant under this Lease or
act as any termination of this Lease.

 

In no event shall Landlord or Tenant ever be liable to the other party for any
indirect or consequential damages suffered from whatever cause; provided that
the foregoing shall not limit or alter any procedural right or remedy of
Landlord under this Lease nor shall the same apply to the obligations of Tenant
with respect to any hold over by Tenant after the expiration or earlier
termination of this Lease.

 

9.4                                 Notice to Mortgagee and Ground Lessor

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest). If any mortgage is listed on Exhibit H then the same shall constitute
notice from the holder of such mortgage for the purposes of this Section 9.4.
Further no Annual Fixed Rent or Additional Rent may be paid by Tenant more than
thirty (30) days in advance except with the prior written consent of all
holder(s) of such mortgages and ground leases, and any such payment without such
consent shall not be binding on such holder(s).

 

9.5                                 Assignment of Rents

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

(a)                                  That the execution thereof by Landlord, and
the acceptance thereof by the holder of such mortgage or the ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of Landlord hereunder, unless such holder, or ground lessor,
shall, by notice sent to Tenant, specifically otherwise elect; and

 

(b)                                 That, except as aforesaid, such holder or
ground lessor shall be treated as having assumed Landlord’s obligations
hereunder only upon foreclosure of such holder’s mortgage and the taking of
possession of the Premises, or, in the case of a ground lessor, the assumption
of Landlord’s position hereunder by such ground lessor.

 

46

--------------------------------------------------------------------------------

 

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 

9.6                                 Surrender

 

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 

9.7                                 Brokerage

 

(A)                              Tenant warrants and represents that Tenant has
not dealt with any broker in connection with the consummation of this Lease
other than the broker, person or firm, if any, designated in Section 1.1 hereof;
and in the event any claim is made against the Landlord relative to dealings by
Tenant with brokers other than the Brokers, if any, designated in Section 1.1
hereof, Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

 

(B)                                Landlord warrants and represents that
Landlord has not dealt with any broker in connection with the consummation of
this Lease other than the broker, person or firm, if any, designated in
Section 1.1 hereof; and in the event any claim is made against the Tenant
relative to dealings by Landlord with brokers other than the Brokers, if any,
designated in Section 1.1 hereof, Landlord shall defend the claim against Tenant
with counsel of Landlord’s selection first approved by Tenant (which approval
will not be unreasonably withheld) and save harmless and indemnify Tenant on
account of loss, cost or damage which may arise by reason of such claim.
Landlord agrees that it shall be solely responsible for the payment of brokerage
commissions to the Broker for the Original Term of this Lease, if any,
designated in Section 1.1 hereof.

 

9.8                                 Invalidity of Particular Provisions

 

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than

 

47

--------------------------------------------------------------------------------


 

those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

9.9                                 Provisions Binding, Etc

 

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.

 

9.10                           Recording; Confidentiality

 

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

 

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party.  
Notwithstanding the foregoing, confidential information under this Section 9.10
may be released by Landlord or Tenant under the following circumstances:  (x) if
required by Legal Requirements or in any judicial proceeding; provided that the
releasing party has given the other party reasonable notice of such requirement,
if feasible; (y) to a party’s lenders, attorneys, accountants, brokers and other
bona fide consultants or advisers, prospective purchasers, potential business
partners, potential investors or in connection with an initial public offering;
provided such third parties agree to be bound by this Section 9.10; or (z) to
bona fide prospective assignees or subtenants of this Lease; provided they agree
in writing to be bound by this Section 9.10.

 

9.11                           Notices

 

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

 

If intended for Tenant, addressed to Tenant at the address set forth in
Article I of this Lease except that from and after the Commencement Date the
address of Tenant shall be

 

48

--------------------------------------------------------------------------------


 

the Premises (or to such other address or addresses as may from time to time
hereafter be designated by Tenant by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

 

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

9.12                           When Lease Becomes Binding and Authority

 

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represents and warrants to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.

 

9.13                           Section Headings

 

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

9.14                           Rights of Mortgagee

 

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage agrees to recognize the rights of

 

49

--------------------------------------------------------------------------------


 

Tenant under this Lease (including the right to use and occupy the Premises)
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder. In confirmation
of such subordination and recognition, Tenant shall execute and deliver promptly
such instruments of subordination and recognition as such mortgagee may
reasonably request subject to receipt of such instruments of recognition from
such mortgagee as Tenant may reasonably request (Tenant hereby agreeing to pay
any legal or other fees charged by the mortgagee in connection with providing
the same). In the event that any mortgagee or its respective successor in title
shall succeed to the interest of Landlord, then, this Lease shall nevertheless
continue in full force and effect and Tenant shall and does hereby agree to
attorn to such mortgagee or successor and to recognize such mortgagee or
successor as its landlord. If any holder of a mortgage which includes the
Premises, executed and recorded prior to the date of this Lease, shall so elect,
this Lease and the rights of Tenant hereunder, shall be superior in right to the
rights of such holder, with the same force and effect as if this Lease had been
executed, delivered and recorded, or a statutory notice hereof recorded, prior
to the execution, delivery and recording of any such mortgage. The election of
any such holder shall become effective upon either notice from such holder to
Tenant in the same fashion as notices from Landlord to Tenant are to be given
hereunder or by the recording in the appropriate registry or recorder’s office
of an instrument in which such holder subordinates its rights under such
mortgage to this Lease.

 

Landlord hereby represents to Tenant that there is no mortgage currently
affecting the Building or the Site.

 

9.15                           Status Reports and Financial Statements

 

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, upon not less than ten (10) days prior written request of Landlord made
from time to time, will promptly furnish to Landlord, or any existing or
potential holder of any mortgage encumbering the Premises, the Building, the
Site and/or the Property or any potential purchaser of the Premises, the
Building, the Site and/or the Property, (each an “Interested Party”), shall sign
and deliver to Landlord or such Interested Party a certificate stating whether
this Lease is in full force and effect, whether any amendments or modifications
exist, what the current rental payments are and whether any rent has been
prepaid (and if so, how much), whether there are any defaults, defenses, claims
or offsets of Tenant under this Lease, and such other information and agreements
as may be reasonably requested. In addition, Tenant shall deliver to Landlord,
or any Interested Party designated by Landlord, financial statements of Tenant
and any guarantor of Tenant’s obligations under this Lease, as reasonably
requested by Landlord, including, but not limited to financial statements for
the past three (3) years. Notwithstanding the foregoing, in the event that and
for so long as Tenant is a publicly-traded entity, Tenant’s obligation to
deliver financial statements shall be limited to such statements as are publicly
available or required by law to be made public.

 

Any such status statement or financial statement delivered by Tenant pursuant to
this Section 9.15 (or any financial statement otherwise delivered by Tenant in
connection with this Lease or any future amendment hereto) may be relied upon by
any Interested Party.

 

50

--------------------------------------------------------------------------------


 

9.16                           Self-Help

 

If Tenant shall at any time default in the performance of any obligation under
this Lease (although notice and cure shall not be required either in an
emergency or where Tenant has alleged in written notice to Landlord that an
unsafe or dangerous condition exists), Landlord shall have the right, but shall
not be obligated, to enter upon the Premises and to perform such obligation
notwithstanding the fact that no specific provision for such substituted
performance by Landlord is made in this Lease with respect to such default. In
performing such obligation, Landlord may make any payment of money or perform
any other act. All sums so paid by Landlord (together with interest at the rate
of two and one-half percentage points over the then prevailing prime rate in
Boston as set by Bank of America, N.A., or its successor (but in no event
greater than the maximum rate permitted by applicable law) and all costs and
expenses in connection with the performance of any such act by Landlord, shall
be deemed to be Additional Rent under this Lease and shall be payable to
Landlord immediately on demand. Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease.

 

9.17                           Holding Over

 

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to 200% of the greater of (x) the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the
highest rate payable under the terms of this Lease, or (y) the fair market
rental value of the Premises, in each case for the period measured from the day
on which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over in the Premises after the expiration or
earlier termination of the Lease Term. All property which remains in the
Building or the Premises after the expiration or termination of this Lease shall
be conclusively deemed to be abandoned and may either be retained by Landlord as
its property or sold or otherwise disposed of in such manner as Landlord may see
fit. If any part thereof shall be sold, then Landlord may receive the proceeds
of such sale and apply the same, at its option against the expenses of the sale,
the cost of moving and storage, any arrears of rent or other charges payable
hereunder by Tenant to Landlord and any damages to which Landlord may be
entitled under this Lease and at law and in equity.

 

9.18                           Extension Option

 

(A)                              On the conditions (which conditions Landlord
may waive by written notice to Tenant) that both at the time of exercise of the
herein described option to extend and as of the commencement of the Extended
Term in question (i) there exists no “Event of Default” (defined in Section 7.1)
and there have been no more than two (2) Event of Default occurrences during the
Term (ii) this Lease is still in full force and effect, and (iii) Tenant has
neither assigned this Lease nor sublet more than twenty-five percent (25%) of
the Rentable Floor Area of the

 

51

--------------------------------------------------------------------------------


 

Premises (except for an assignment or subletting permitted without Landlord’s
consent under Section 5.6.4 hereof), Tenant shall have the right to extend the
Term hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent which shall be adjusted during the
option period as hereinbelow set forth and except that there shall be no further
option to extend) for one (1) period of five (5) years as hereinafter set
forth.  The option period is sometimes herein referred to as the “Extended
Term.”  Notwithstanding any implication to the contrary, Landlord has no
obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.

 

(B)                                If Tenant desires to exercise said option to
extend the Term, then Tenant shall give notice (the “Exercise Notice”) to
Landlord, not earlier than fifteen (15) months nor later than twelve (12) months
prior to the expiration of the Term of this Lease exercising such option to
extend.  Promptly after Landlord’s receipt of the Exercise Notice, Landlord
shall provide Landlord’s quotation to Tenant of a proposed annual rent for the
Extended Term (“Landlord’s Rent Quotation”).  If at the expiration of thirty
(30) days after the date when Landlord provides such quotation to Tenant (the
“Negotiation Period”), Landlord and Tenant have not reached agreement on a
determination of an annual rental for the Extended Term and executed a written
instrument extending the Term of this Lease pursuant to such agreement, then
Tenant shall have the right, for thirty (30) days following the expiration of
the Negotiation Period, to make a request to Landlord for a broker determination
(the “Broker Determination”) of the Prevailing Market Rent (as defined in
Exhibit I) for the Extended Term, which Broker Determination shall be made in
the manner set forth in Exhibit I.  If Tenant timely shall have requested the
Broker Determination, then the Annual Fixed Rent for the Extended Term shall be
the Prevailing Market Rent as determined by the Broker Determination.  If Tenant
does not timely request the Broker Determination, then Annual Fixed Rent during
the Extended Term shall be equal to the greater of Landlord’s Rent Quotation.

 

(C)                                Upon the giving of the Exercise Notice by
Tenant to Landlord exercising Tenant’s option to extend the Lease Term in
accordance with the provisions of Section B above, then this Lease and the Lease
Term hereof shall automatically be deemed extended, for the Extended Term,
without the necessity for the execution of any additional documents, except that
Landlord and Tenant agree to enter into an instrument in writing setting forth
the Annual Fixed Rent for the Extended Term as determined in the relevant manner
set forth in this Section 9.18; and in such event all references herein to the
Lease Term or the term of this Lease shall be construed as referring to the
Lease Term, as so extended, unless the context clearly otherwise requires, and
except that there shall be no further option to extend the Lease Term. 
Notwithstanding anything contained herein to the contrary, in no event shall the
Lease Term hereof be extended for more than five (5) years after the expiration
of the Original Lease Term hereof.

 

9.19                           Security Deposit

 

If, in Section 1.1 hereof, a security deposit is specified, Tenant agrees that
the same will be paid upon execution and delivery of this Lease, and that
Landlord shall hold the same, throughout the term of this Lease (including any
extension thereof), as security for the performance by Tenant of all obligations
on the part of Tenant to be kept and performed. Landlord shall have the right
from time to time without prejudice to any other remedy Landlord may have on
account thereof, to apply such deposit, or any part thereof, to Landlord’s
damages arising from any default on the

 

52

--------------------------------------------------------------------------------


 

part of Tenant. If Landlord so applies all or any portion of such deposit,
Tenant shall within seven (7) days after notice from Landlord deliver cash to
Landlord in an amount sufficient to restore such deposit to the full amount
stated in Section 1.1. Tenant not then being in default and having performed all
of its obligations under this Lease, including the payment of all Annual Fixed
Rent, Landlord shall return the deposit, or so much thereof as shall not have
theretofore been applied in accordance with the terms of this Section 9.19, to
Tenant on the expiration or earlier termination of the term of this Lease and
surrender possession of the Premises by Tenant to Landlord in the condition
required in the Lease at such time. While Landlord holds such deposit, Landlord
shall have no obligation to pay interest on the same and shall have the right to
commingle the same with Landlord’s other funds. If Landlord conveys Landlord’s
interest under this Lease, the deposit, or any part thereof not previously
applied, may be turned over by Landlord to Landlord’s grantee, and, if so turned
over, Tenant agrees to look solely to such grantee for proper application of the
deposit in accordance with the terms of this Section 9.19, and the return
thereof in accordance herewith.

 

Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.

 

9.20                           Late Payment

 

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.

 

Landlord agrees to waive the late charges due hereunder for the first late
payment by Tenant under this Lease per calendar year, provided that Landlord
receives such payment from Tenant within five (5) business days of the Due Date
(provided further that if such payment is not received within the aforesaid five
(5) business day period, interest on the Outstanding Amount will accrue as of
the original Due Date). Any other late payments during that same calendar year
shall be subject to the imposition of the late charge immediately following the
Due Date as set forth above.

 

9.21                           Tenant’s Payments

 

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of

 

53

--------------------------------------------------------------------------------


 

any such amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. Except as set forth in
Section 2.6.2 with respect to Tenant’s audit right, if Tenant has not objected
to any statement of Additional Rent which is rendered by Landlord to Tenant
within ninety (90) days after Landlord has rendered the same to Tenant, then the
same shall be deemed to be a final account between Landlord and Tenant not
subject to any further dispute. In the event that Tenant shall seek Landlord’s
consent or approval under this Lease, then Tenant shall reimburse Landlord, upon
demand, as Additional Rent, for all reasonable costs and expenses, including
legal and architectural costs and expenses, incurred by Landlord in processing
such request, whether or not such consent or approval shall be given.
Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify as a real estate investment trust
(“REIT”), any service required or permitted to be performed by Landlord pursuant
to this Lease, the charge or cost of which may be treated as impermissible
tenant service income under the laws governing a REIT, may be performed by a
taxable REIT subsidiary that is affiliated with either Landlord or Landlord’s
property manager, an independent contractor of Landlord or Landlord’s property
manager (the “Service Provider”). If Tenant is subject to a charge under this
Lease for any such service, then, at Landlord’s direction, Tenant will pay such
charge either to Landlord for further payment to the Service Provider or
directly to the Service Provider, and, in either case, (i) Landlord will credit
such payment against Additional Rent due from Tenant under this Lease for such
service, and (ii) such payment to the Service Provider will not relieve Landlord
from any obligation under the Lease concerning the provisions of such service.

 

9.22                           Waiver of Trial By Jury

 

In order to induce the other party to enter into this Lease, each party hereby
waives any right to trial by jury in any action, proceeding or counterclaim
brought by either Landlord or Tenant on any matters whatsoever arising out of or
any way connected with this Lease, the relationship of the Landlord and the
Tenant, the Tenant’s use or occupancy of the Premises and/or any claim of injury
or damage, including but not limited to, any summary process eviction action.

 

9.23                           Electronic Signatures

 

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature.  Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

 

9.24                           Governing Law

 

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

 

54

--------------------------------------------------------------------------------


 

9.25                           Light and Air

 

Tenant agrees that no diminution of light, air or view by any structure (inside
or outside the Building) which may hereafter be erected or modified (whether or
not by Landlord) shall entitle Tenant to any reduction of rent hereunder, result
in any liability of Landlord to Tenant, or in any other way affect this Lease.

 

9.26                           Name of Building

 

Tenant shall not use the name of the Building or Office Park for any purpose
other than as the address of the business conducted by Tenant in the Premises
without the written consent of Landlord. Landlord reserves the right to change
the name of the Building and/or the Office Park at any time in its sole
discretion by written notice to Tenant and Landlord shall not be liable to
Tenant for any loss, cost or expense on account of any such change of name.

 

[signatures on next page]

 

55

--------------------------------------------------------------------------------


 

EXECUTED in two or more counterparts each of which shall be deemed to be an
original.

 

 

WITNESS:

 

LANDLORD:

 

 

 

/s/ Matthew Murray

 

BP BAY COLONY LLC, a Delaware limited liability company

 

 

 

 

 

BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

 

 

 

 

BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

 

 

 

 

BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner

 

 

 

 

 

BY:

/s/ David C. Provost

 

 

Name:

David C. Provost

 

 

Title:

SVP

 

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

/s/ B.N. Harvey

 

RADIUS HEALTH, INC.

B.N. Harvey
CFO

 

 

 

 

 

 

 

By:

/s/ Robert E. Ward

 

 

Name:

Robert E. Ward

 

 

Title:

President & CEO

 

 

 

Hereunto duly authorized

 

56

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESCRIPTION OF OFFICE PARK

 

Parcel I:

 

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

Northeasterly by Winter Street, eight hundred sixty-six and 87/100 feet;

 

Easterly by land now or formerly of City of Cambridge, four hundred forty-two
and 93/100 feet;

 

Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and

 

Northerly, by three lines measuring together, four hundred fourteen and 19/100
feet,

 

Northwesterly, by three lines measuring together, seven hundred forty-three and
28/100 feet,

 

Southwesterly, being a curving line, three hundred sixty-four and 63/100 feet,

 

Northwesterly, one hundred forty and 15/100 feet,

 

Northeasterly, ninety-two and 37/100 feet,

 

Northwesterly, twenty feet,

 

Northeasterly, three hundred and eighty-three feet, and

 

Northwesterly, twenty feet, all by Lot 6 as shown on plan hereinafter mentioned.

 

Said parcel is shown as Lot 5, Sheet 4, on said plan. (Plan No. 41218C).

 

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

 

Parcel II:

 

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

Northeasterly, by Winter Street, four hundred and one feet,

 

Southeasterly, twenty feet,

 

--------------------------------------------------------------------------------


 

Southwesterly, three hundred and eighty-three feet,

 

Southeasterly, twenty feet,

 

Southwesterly, ninety-two and 37/100 feet,

 

Southeasterly, one hundred forty and 19/100 feet,

 

Northeasterly, being a curving line, three hundred sixty-four and 63/100 feet,

 

Southeasterly, by three lines measuring together, seven hundred forty-three and
28/100 feet, and

 

Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by Lot 5 as shown on plan hereinafter mentioned;

 

Southwesterly by land now or formerly of Waltham Resources Corp., four hundred
eighty-nine and 18/100 feet,

 

Northerly, four hundred twelve and 10/100 feet, and

 

Northwesterly, three hundred twenty-six and 44/100 feet, by Lot 7 on said plan;
and

 

Northeasterly, thirteen and 10/100 feet,

 

Northwesterly, three hundred seventy-nine and 63/100 feet,

 

Northwesterly, again, four hundred forty-seven and 33/100 feet,

 

Northeasterly, two hundred five and 91/100 feet, and

 

Northwesterly, twenty feet, all by Lot 8 on said plan.

 

Said parcel is shown as Lot 6, Sheet 3, on said plan, (Plan No. 41218C).

 

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

 

Parcel III:

 

Those certain parcels of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, being shown as Lots 10 and 11 on a plan entitled
“Land Court Plan of Land in Waltham, Mass., Prepared for: London & Leeds
Development Corp., scale: 1”-80’, dated May 2, 1995, prepared by Schofield
Brothers of New England, Inc., 1071 Worcester Road, Framingham, Mass. 01701,
filed in the Land Registration Office as Land Court Plan No. 41218E.

 

--------------------------------------------------------------------------------


 

Parcel IV (Appurtenant Rights):

 

TOGETHER WITH the rights, easements, benefits and appurtenances in the following
instruments:

 

A.                                   Declaration of Easement dated April 30,
1984 and filed with the Middlesex South Registry District of the Land Court as
Document Number 661086.

 

B.                                   Declaration of Restrictions dated
October 20, 1983 and recorded with the Middlesex South Registry of Deeds at Book
15274, Page 590.

 

C.                                   Grant of Utility Easements dated
October 20, 1983 and recorded with the Middlesex South Registry of Deeds at Book
15274, Page 577 and filed with the Middlesex South Registry District of the Land
Court as Document Number 649824.

 

D.                                   License Agreement dated June 8, 1984 and
recorded with the Middlesex South Registry of Deeds at Book 15651, Page 171.

 

E.                                    Declaration of Easements and Covenants
dated October 30, 1986 and filed with the Land Court as Document number 726257;
as amended by First Amendment of Declaration of Easements and Covenants dated
December 15, 1997 and filed with the Land Court as Document Number 1049953.

 

F.                                     Grant of Drainage Easements dated
October 20, 1983 and recorded with the Registry of Deeds at Book 15274, Page
597.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

WORK AGREEMENT

 

1.1                               Substantial Completion

 

(A)                               Plans and Construction Process.

 

(1)                                Landlord’s Work. Landlord shall perform the
work shown on the plans (the “Plans”) listed on Exhibit B-2 attached to the
Lease (“Landlord’s Work”); provided, however, that Landlord shall have no
responsibility for the installation or connection of Tenant’s computer,
telephone, other communication equipment, systems or wiring. Any items of work
requested by Tenant and not shown on the Plans shall be deemed to be Change
Proposal(s) (as defined below) and shall be subject to the terms and provisions
of subsection (2) below.

 

(2)                                Change Orders. Tenant shall have the right,
in accordance herewith, to submit for Landlord’s approval change proposals with
respect to items of work not shown on the Plans (each, a “Change Proposal”).
Landlord agrees to respond to any such Change Proposal within such time as is
reasonably necessary (taking into consideration the information contained in
such Change Proposal) after the submission thereof by Tenant, advising Tenant of
any anticipated increase in costs, which costs shall include a construction
management fee equal to four percent (4%) of the Change Proposal (“Change Order
Costs”) associated with such Change Proposal, as well as an estimate of any
delay which would likely result in the completion of the Landlord’s Work if a
Change Proposal is made pursuant thereto (“Landlord’s Change Order Response”).
Tenant shall have the right to then approve or withdraw such Change Proposal
within five (5) days after receipt of Landlord’s Change Order Response. If
Tenant fails to respond to Landlord’s Change Order Response within such five (5)
day period, such Change Proposal shall be deemed withdrawn. If Tenant approves
Landlord’s Change Order Response, then such Change Proposal shall be deemed a
“Change Order” hereunder and if the Change Order is made, then the Change Order
Costs associated with the Change Order shall be deemed additions to the Tenant
Plan Excess Costs and shall be paid in the same manner as Tenant Plan Excess
Costs are paid as set forth in Section 1.4 of this Work Agreement.

 

(3)                                Tenant Response to Requests for Information
and Approvals. Except to the extent that another time period is expressly herein
set forth, Tenant shall respond to any request from Landlord, Landlord’s
architect, Landlord’s contractor and/or Landlord’s Construction Representative
for approvals or information in connection with Landlord’s Work, within two
(2) business days of Tenant’s receipt of such request. In addition, Tenant
shall, within two (2) business days after receipt thereof from Landlord, execute
and deliver to Landlord any affidavits and documentation required in order to
obtain all permits and approvals necessary for Landlord to commence and complete
Landlord’s Work on a timely basis (“Permit Documentation”).

 

--------------------------------------------------------------------------------


 

(4)                                Time of the Essence. Time is of the essence
in connection with Tenant’s obligations under this Section 1.1.

 

(B)                               Substantial Completion; Tenant Delay.

 

(1)                                Landlord’s Obligations. Subject to delays due
to Tenant Delays (as hereinafter defined) and delays due to Force Majeure, as
defined in Section 6.1 of the Lease, Landlord shall use reasonable speed and
diligence to have the Landlord’s Work substantially completed on or before the
Estimated Commencement Date, but Tenant shall have no claim against Landlord for
failure so to complete construction of Landlord’s Work in the Premises, except
for the right to terminate the Lease, without further liability to either party,
in accordance with the provisions hereinafter specified in Section 1.2 of this
Work Agreement.

 

(2)                                Definition of Substantial Completion. The
Premises shall be treated as having been substantially completed (and ready for
occupancy for the purposes of Section 2.4 of the Lease) on the later of:

 

(a)                                The date on which Landlord’s Work, together
with common facilities for access and services to the Premises, has been
completed (or would have been completed except for Tenant Delay) except for
items of work and adjustment of equipment and fixtures which can be completed
after occupancy has been taken without causing substantial interference with
Tenant’s use of the Premises (i.e. so-called “punch list” items), or

 

(b)                                The date when permission has been obtained
from the applicable governmental authority, to the extent required by law, for
occupancy by Tenant of the Premises for the Permitted Use, unless the failure to
obtain such permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which Landlord’s Work has been
completed, the reasonable determination of Landlord’s architect as to such date
shall be deemed conclusive and binding on both Landlord and Tenant.

 

(3)                                Incomplete Work. Landlord shall complete as
soon as conditions practically permit any incomplete items of Landlord’s Work,
and Tenant shall cooperate with Landlord in providing access as may be required
to complete such work in a normal manner.

 

(4)                                Early Access by Tenant. Landlord shall permit
Tenant access for installing Tenant’s trade fixtures in portions of the Premises
prior to substantial completion when it can be done without material
interference with remaining work or with the maintenance of harmonious labor
relations. Any such access by Tenant shall be upon all of the terms and
conditions of the Lease (other than the payment of Annual Fixed Rent) and shall
be at Tenant’s sole risk, and Landlord shall not be responsible for any injury
to persons or damage to property resulting from such early access by Tenant.

 

--------------------------------------------------------------------------------


 

(5)                                Prohibition on Access by Tenant Prior to
Actual Substantial Completion. If, prior to the date that the Premises are in
fact actually substantially complete, the Premises are deemed to be
substantially complete as a result of a “Tenant Delay” (as defined below) (i.e.
and the Commencement Date has therefor occurred), Tenant shall not (except with
Landlord’s consent) be entitled to take possession of the Premises for the
Permitted Use until the Premises are in fact actually substantially complete.

 

(C)                               Tenant Delay.

 

(1)                                 A “Tenant Delay” shall be defined as the
following:

 

(a)                                Tenant’s failure timely to respond to any
request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative or to timely provide all required Permit
Documentation to Landlord within the applicable time periods set forth in this
Work Agreement;

 

(b)                                Tenant’s failure to pay the Tenant Plan
Excess Costs in accordance with Section 1.4 hereinbelow;

 

(c)                                 Any delay due to items of work for which
there is long lead time in obtaining the materials therefor or which are
specially or specifically manufactured, produced or milled for the work in or to
the Premises and require additional time for receipt or installation;

 

(d)                                Any delay due to changes, alterations or
additions required or made by Tenant with respect to items not shown on the
Plans including, without limitation, Change Orders; or

 

(e)                                 Any other delays caused by Tenant, Tenant’s
contractors, architects, engineers, or anyone else engaged by Tenant in
connection with the preparation of the Premises for Tenant’s occupancy,
including, without limitation, utility companies and other entities furnishing
communications, data processing or other service, equipment, or furniture.

 

(2)                                 Tenant Obligations with Respect to Tenant
Delays.

 

(a)                                Tenant covenants that no Tenant Delay shall
delay commencement of the Term or the obligation to pay Annual Fixed Rent or
Additional Rent, regardless of the reason for such Tenant Delay or whether or
not it is within the control of Tenant or any such employee. Landlord’s Work
shall be deemed substantially completed as of the date when Landlord’s Work
would have been substantially completed but for any Tenant Delays, as determined
by Landlord in the exercise of its good faith business judgment.

 

--------------------------------------------------------------------------------


 

(b)                                Tenant shall reimburse Landlord the amount,
if any, by which the cost of Landlord’s Work is increased as the result of any
Tenant Delay.

 

(c)                                 Any amounts due from Tenant to Landlord
under this Section 1.1(C)(2) shall be due and payable within thirty (30) days of
billing therefor (except that amounts due in connection with Change Orders shall
be paid as provided in Section 1.5), and shall be considered to be Additional
Rent. Nothing contained in this Section 1.1(C)(2) shall limit or qualify or
prejudice any other covenants, agreements, terms, provisions and conditions
contained in the Lease.

 

1.2                               Outside Completion Date

 

If Landlord shall have failed substantially to complete Landlord’s Work in the
Premises described in the Plans on or before the Outside Completion Date as
defined in Section 1.1 of the Lease (which date shall be extended automatically
for such periods of time as Landlord is prevented from proceeding with or
completing the same by reason of Landlord’s Force Majeure as defined in Section
6.1 of the Lease or any act or failure to act of Tenant which interferes with
Landlord’s construction of the Premises without limiting Landlord’s other rights
on account thereof), Tenant shall have the right to terminate the Lease by
giving notice to Landlord of Tenant’s desire to do so before such completion and
within the time period from the Outside Completion Date (as so extended) until
the date which is thirty (30) days subsequent to the Outside Completion Date (as
so extended); and, upon the giving of such notice, the term of the Lease shall
cease and come to an end without further liability or obligation on the part of
either party unless, within thirty (30) days after receipt of such notice,
Landlord substantially completes Landlord’s Work; and such right of termination
shall be Tenant’s sole and exclusive remedy for Landlord’s failure so to
complete Landlord’s Work within such time. Each day of Tenant Delay shall be
deemed conclusively to cause an equivalent day of delay by Landlord in
substantially completing Landlord’s Work pursuant to Section 1.1 of this Work
Agreement, and thereby automatically extend for each such equivalent day of
delay the date of the Outside Completion Date.

 

1.3                               Quality and Performance of Work

 

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 5.12 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying. Except to the extent to which Tenant shall have given Landlord
notice of respects in which Landlord has not performed Landlord’s construction
obligations under this Work Agreement not later than the end of the sixth (6th)
full calendar month next beginning after the

 

--------------------------------------------------------------------------------


 

Commencement Date, Tenant shall be deemed conclusively to have approved
Landlord’s construction and shall have no claim that Landlord has failed to
perform any of Landlord’s obligations under this Work Agreement. Landlord agrees
to correct or repair at its expense items which are then incomplete or do not
conform to the work contemplated under the Plans and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid.

 

1.4                               Tenant Plan Excess Costs

 

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
any items of work not shown on Exhibit B-2 attached to the Lease and the costs
of any items of work shown as a “Tenant Cost” on Exhibit B-2 (by virtue of an
“X” being noted in the Tenant Cost column) (the “Tenant Plan Excess Costs”). To
the extent, if any, that there are Tenant Plan Excess Costs, Tenant shall pay
Landlord, as Additional Rent, fifty percent (50%) of the Tenant Plan Excess
Costs prior to the commencement of the Landlord’s Work, with the balance of the
Tenant Plan Excess Costs due upon substantial completion of the Landlord’s Work;
provided, however, that (x) if the Tenant Plan Excess Costs exceed $10,000.00
(the “Maximum Amount”), then Tenant shall pay to Landlord, as Additional Rent, 
all Tenant Plan Excess Costs in excess of the Maximum Amount prior to the
commencement of the Landlord’s Work and (y) if the Tenant Plan Excess Costs
exceed the Maximum Amount as a result of a Change Order, then Tenant shall pay
to Landlord, as Additional Rent, at the time Tenant approves such Change Order
in accordance with Section 1.1(A)(2), all such Tenant Plan Excess Costs in
excess of the Maximum Amount.

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

PLANS AND TURNKEY MATRIX

 

[g2381618le15i001.gif]

 

--------------------------------------------------------------------------------


 

DELINEATION OF TURNKEY WORK VS. TENANT WORK

 

Element

 

Description

 

Turn -
Key
Scope

 

Tenant
Cost

Demolition

 

Demolition of existing flooring, millwork, partitions and ceilings as required
for fit-out design.

 

X

 

 

 

 

 

 

 

 

 

 

 

MEPFP removal as required for fit-out design

 

X

 

 

 

 

 

 

 

 

 

Sitework

 

Install 414 square foot exterior patio outside of Reception area (pavers on
compacted gravel base)

 

X

 

 

 

 

 

 

 

 

 

Finish Carpentry

 

Plastic Laminate base & upper cabinets with plastic laminate counters at Kitchen
area.

 

X

 

 

 

 

 

 

 

 

 

 

 

Plastic Laminate bases and tops (3) at call rooms

 

X

 

 

 

 

 

 

 

 

 

 

 

Plastic laminate base cabinet with plastic laminate counter and adjustable
shelving at filing room

 

X

 

 

 

 

 

 

 

 

 

 

 

Reception desk

 

 

 

X

 

 

 

 

 

 

 

 

 

Library Shelving

 

 

 

X

 

 

 

 

 

 

 

 

 

Credenza at Large Conference

 

 

 

X

 

 

 

 

 

 

 

 

 

Bench in kitchen collaboration space along plan west wall

 

 

 

X

 

 

 

 

 

 

 

Door’s & Frames

 

Modifications to existing glass entry for new plan

 

X

 

 

 

 

 

 

 

 

 

 

 

Stick-built aluminum office fronts (Raco or equivalent)

 

X

 

 

 

 

 

 

 

 

 

 

 

Pre-finished wood doors at new Offices and Conference rooms

 

X

 

 

 

 

 

 

 

 

 

 

 

Privacy film on interior glass or sidelights

 

 

 

X

 

 

 

 

 

 

 

Hardware

 

Passage set hardware at all Office and Conference Room doors.

 

X

 

 

 

 

 

 

 

 

 

 

 

Specialty door hardware required for Tenant card access system

 

 

 

X

 

 

 

 

 

 

 

 

 

All window treatments shall be provided by and installed by Landlord. The
existing systems shall be cleaned, repaired and replaced on a case-by-case basis
up to sixty (60) days after tenant takes occupancy.

 

X

 

 

 

 

 

 

 

 

 

Drywall

 

Typical partitions will extend to 6” above finished ceiling

 

X

 

 

 

--------------------------------------------------------------------------------


 

Element

 

Description

 

Turn -
Key
Scope

 

Tenant
Cost

 

 

 

 

 

 

 

 

 

Full-height, insulated partitions

 

 

 

X

 

 

 

 

 

 

 

 

 

Blocking for millwork provided by Landlord

 

X

 

 

 

 

 

 

 

 

 

 

 

Blocking for Tenant-provided whiteboards or TV’s

 

X

 

 

 

 

 

 

 

 

 

 

 

Drywall Soffits (if any)

 

 

 

X

 

 

 

 

 

 

 

 

 

Drywall Ceilings

 

 

 

X

 

 

 

 

 

 

 

 

 

Additional full-height demised spaces inside of Tenant space

 

 

 

X

 

 

 

 

 

 

 

Acoustic Ceilings

 

New 2x2 ceiling grid at enclosed space

 

X

 

 

 

 

 

 

 

 

 

 

 

Open ceilings at all common areas

 

X

 

 

 

 

 

 

 

 

 

Flooring

 

Carpet ($2S/SY installed) with a manufacturers guarantee of the materials and
installation for up to ten (10) years.

 

X

 

 

 

 

 

 

 

 

 

 

 

VCT at Kitchen Area and Storage

 

X

 

 

 

 

 

 

 

 

 

 

 

Landlord shall provide a list of contemporary building standard flooring
finishes for the Reception Area (~800 SF)

 

X

 

 

 

 

 

 

 

 

 

 

 

Floor preparation as required

 

X

 

 

 

 

 

 

 

 

 

 

 

Vinyl Base

 

X

 

 

 

 

 

 

 

 

 

 

 

Other Flooring

 

 

 

X

 

 

 

 

 

 

 

Wall Finishes

 

Paint Walls (latex)

 

X

 

 

 

 

 

 

 

 

 

 

 

Paint Open Ceilings

 

X

 

 

 

 

 

 

 

 

 

 

 

Refinish re-used doors as required

 

X

 

 

 

 

 

 

 

 

 

 

 

Wall Coverings or wood/fabric wall panels

 

 

 

X

 

 

 

 

 

 

 

 

 

Minor repairs/refinishing of existing wood sills

 

X

 

 

 

--------------------------------------------------------------------------------


 

Element

 

Description

 

Turn -
Key
Scope

 

Tenant
Cost

Equipment/ Specialties

 

Furniture Systems

 

X

 

X

 

 

 

 

 

 

 

 

 

Projection Screens and/or ceiling-mounted projectors

 

X

 

 

 

 

 

 

 

 

X

 

 

Marker boards (not Idea Paint)

 

X

 

 

 

 

 

 

 

 

 

 

 

Kitchen appliances (dishwashing, refrigerator, microwave)

 

 

 

X

 

 

 

 

 

 

 

 

 

Fire Extinguishers as required per Code

 

X

 

 

 

 

 

 

 

 

 

Fire Protection

 

New/Relocated FP heads as required for fit-out

 

X

 

 

 

 

 

 

 

 

 

 

 

Pre-Action System and other special systems

 

 

 

X

 

 

 

 

 

 

 

Plumbing

 

Sink/Faucet/HW heater, ejector pump and associated plumbing at Kitchen Area

 

X

 

 

 

 

 

 

 

 

 

 

 

Valved and capped connection at sink for Tenant water system (Atlas System)

 

X

 

 

 

 

 

 

 

 

 

 

 

Garbage Disposal

 

 

 

X

 

 

 

 

 

 

 

HVAC

 

Dedicated FPTs at Conference Rooms

 

X

 

 

 

 

 

 

 

 

 

 

 

New registers, grilles, diffusers

 

X

 

 

 

 

 

 

 

 

 

 

 

Balancing

 

X

 

 

 

 

 

 

 

 

 

 

 

Reuse of existing terminal boxes where possible

 

X

 

 

 

 

 

 

 

 

 

 

 

Conversion of pneumatic controls to DDC

 

X

 

 

 

 

 

 

 

 

 

 

 

Supplemental Cooling Power/Piping

 

 

 

X

 

 

 

 

 

 

 

 

 

Supplemental Cooling Equipment

 

 

 

 

 

 

 

 

 

 

X

 

 

Refrigerant piping final connections

 

 

 

 

 

 

 

 

 

 

 

 

 

Supplemental cooling system startup and testing

 

 

 

X

 

--------------------------------------------------------------------------------


 

Element

 

Description

 

Turn -
Key
Scope

 

Tenant
Cost

Electrical

 

2x4 and 2x2 indirect light fixtures (new) as required for fit-out.

 

X

 

 

 

 

 

 

 

 

 

 

 

Electrical check meter at data center

 

 

 

X

 

 

 

 

 

 

 

 

 

Floor-mounted outlets and required trenching (9 locations total)

 

X

 

 

 

 

 

 

 

 

 

 

 

A reasonable amount of recessed downlights or pendants light fixtures within
Premises as requested by the Landlord’s architect

 

 

 

X

 

 

 

 

 

 

 

 

 

Re-use existing switches throughout space & supplement as necessary

 

X

 

 

 

 

 

 

 

 

 

 

 

Exit Signs/Fire Alarm Devices as required to meet code

 

X

 

 

 

 

 

 

 

 

 

 

 

Two duplex outlets, ring and string for data at each private office

 

X

 

 

 

 

 

 

 

 

 

 

 

Three column-mounted power feeds for furniture systems

 

X

 

 

 

 

 

 

 

 

 

 

 

Dedicated outlet for Tenant refrigerator and copy machine

 

X

 

 

 

 

 

 

 

 

 

 

 

Duplex outlets in open area throughout for general use

 

X

 

 

 

 

 

 

 

 

 

 

 

80 KVA UPSs for office power

 

 

 

X

 

 

 

 

 

 

 

 

 

Wiring from UPSs to UPS Distribution Panels

 

 

 

X

 

 

 

 

 

 

 

 

 

Power wiring within Tenant’s Workstation furniture

 

 

 

X

 

 

 

 

 

 

 

 

 

Furniture Connections

 

 

 

X

 

 

 

 

 

 

 

 

 

Two (2) quad outlets at the exterior of the building serving patio users

 

X

 

 

 

 

 

 

 

 

 

Telecom/Security

 

Tel/data cabling and final connections

 

 

 

X

 

 

 

 

 

 

 

 

 

“Ring and String” at tel/data outlet locations typical

 

X

 

 

 

 

 

 

 

 

 

 

 

Tel/data equipment

 

 

 

X

 

 

 

 

 

 

 

 

 

Base Building Security System at Building Entries

 

X

 

 

 

 

 

 

 

 

 

 

 

Tenant Space Security System

 

 

 

X

 

--------------------------------------------------------------------------------


 

Element

 

Description

 

Turn -
Key
Scope

 

Tenant
Cost

Design Services

 

All costs associated with design, architectural, permitting and Engineering for
Turnkey scope

 

X

 

 

 

 

 

 

 

 

 

 

 

IT and/or Audio Visual Design

 

 

 

X

 

 

 

 

 

 

 

 

 

Furniture Layout

 

 

 

X

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

LANDLORD SERVICES

 

I.                                        CLEANING

 

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and Saturdays and
Sundays.

 

A.                                    OFFICE AREAS

 

Cleaning and janitorial services to be provided in the office areas shall
include:

 

1.                                      Vacuuming, damp mopping of resilient
floors and trash removal.

 

2.                                      Dusting of horizontal surfaces within
normal reach (tenant equipment to remain in place).

 

3.                                      High dusting and dusting of vertical
blinds to be rendered as needed.

 

B.                                    LAVATORIES

 

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

1.                                      Dusting, damp mopping of resilient
floors, trash removal, sanitizing of basins, bowls and urinals as well as
cleaning of mirrors and bright work.

 

2.                                      Refilling of soap, towel, tissue and
sanitary dispensers to be rendered as necessary.

 

3.                                      High dusting to be rendered as needed.

 

C.                                    MAIN LOBBIES, ELEVATORS, STAIRWELLS AND
COMMON CORRIDORS

 

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

1.                                      Trash removal, vacuuming, dusting and
damp mopping of resilient floors and cleaning and sanitizing of water fountains.

 

2.                                      High dusting to be rendered as needed.

 

--------------------------------------------------------------------------------


 

D.                                    WINDOW CLEANING

 

All exterior windows shall be washed on the inside and outside surfaces
semi-annually.

 

II.                                   HVAC

 

A.                                    Heating, ventilating and air conditioning
equipment will be provided with sufficient capacity to accommodate a maximum
population density of one (1) person per one hundred fifty (150) square feet of
useable floor area served, and a combined lighting and standard electrical load
of 3.0 watts per square foot of useable floor area. In the event Tenant
introduces into the Premises personnel or equipment which overloads the system’s
ability to adequately perform its proper functions, Landlord shall so notify
Tenant in writing and supplementary system(s) may be required and installed by
Landlord at Tenant’s expense, if within fifteen (15) days Tenant has not
modified its use so as not to cause such overload.

 

Operating criteria of the basic system shall not be less than the following:

 

(i)                                     Cooling season indoor temperatures of
not in excess of 73 - 79 degrees Fahrenheit when outdoor temperatures are 91
degrees Fahrenheit ambient.

 

(ii)                                  Heating season minimum room temperature of
68 - 75 degrees Fahrenheit when outdoor temperatures are 6 degrees Fahrenheit
ambient.

 

B.                                    Landlord shall provide heating,
ventilating and air conditioning as normal seasonal changes may require during
the hours of 8:00 a.m. to 6:00 p.m. Monday through Friday (legal holidays in all
cases excepted).

 

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

III.                              ELECTRICAL SERVICES

 

A.                                    Landlord shall provide electric power for
a combined load of 3.0 watts per square foot of useable area for lighting and
for office machines through standard receptacles for the typical office space.

 

B.                                    In the event that Tenant has special
equipment (such as computers and

 

--------------------------------------------------------------------------------


 

reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot, Landlord may at its option require the installation of separate
metering (Tenant being solely responsible for the costs of any such separate
meter and the installation thereof) and direct billing to Tenant for the
electric power required for any such special equipment.

 

C.                                    Landlord will furnish and install, at
Tenant’s expense, all replacement lighting tubes, lamps and ballasts required by
Tenant. Landlord will clean lighting fixtures on a regularly scheduled basis at
Tenant’s expense.

 

IV.                               ELEVATORS

 

Provide passenger elevator service.

 

V.                                    WATER

 

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI.                               CARD ACCESS SYSTEM

 

Landlord will provide a card access system at one entry door of the building.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FLOOR PLAN

 

[g2381618le17i001.gif]

 

--------------------------------------------------------------------------------


 

[g2381618le17i002.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

 

THIS AGREEMENT made this          day
of                                        , 200      , by and between [LANDLORD]
(hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

 

W I T N E S S E T H T H A T:

 

1.                                      This Agreement is made pursuant to
Section [2.4] of that certain Lease dated [date], between Landlord and Tenant
(the “Lease”).

 

2.                                      It is hereby stipulated that the Lease
Term commenced on [commencement date], (being the “Commencement Date” under the
Lease), and shall end and expire on [expiration date], unless sooner terminated
or extended, as provided for in the Lease.

 

WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.

 

 

LANDLORD:

 

 

 

[INSERT LL SIGNATURE BLOCK]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

TENANT:

 

 

ATTEST:

[TENANT]

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

Hereunto duly authorized

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PROCEDURE FOR ALLOCATION OF COSTS OF

ELECTRIC POWER USAGE BY TENANTS

 

This memo outlines the procedure for allocating charges for electric power for
lights, plugs, heating, air conditioning and ventilation to the individual
tenant premises within the Building.

 

1.                                      Main electric service will be provided
by the local utility company to a central utility metering center. All charges
by the utility will be read from these meters and billed to and paid by Landlord
at rates established by the utility company.

 

2.                                      In order to assure that charges for
electric service are allocated among tenants in relation to the relative amounts
of electricity used by each tenant, meters (known as “check meters”) may be used
to monitor tenant electric usage. On each floor there may be one or more check
meter(s) serving all of the floor, and on multi-tenant floors Landlord may
require that the tenants (at their sole cost and expense) install check meters
relating to their premises (to the extent there are no check meters already
serving such premises).

 

3.                                      Landlord will cause the check meters to
be read periodically and will perform an analysis of such information for the
purpose of determining whether any adjustments are required to achieve an
allocation of the costs of electric service among the tenants in relation to the
respective amounts of usage of electricity for those tenants. For this purpose,
Landlord shall, as far as possible in each case, cause the check meters to be
read to determine usage for periods that include one or more entire periods used
by the utility company for the reading of the meters located within the central
utility metering center (so that the Landlord may, in its discretion, choose
periods that are longer than those used by the utility company — for example,
quarterly, semi-annual or annual periods).

 

4.                                      Tenant’s share of electricity shall be
determined by Landlord on the following basis:

 

a.                                      The cost of the total amount of
electricity supplied for usage by tenants during the period being measured shall
be determined by dividing the total cost of electricity through the central
utility metering center as invoiced by the utility company for the same period
by the total amount of kilowatt hour usage as measured by the meters located
within the central utility metering center (herein called “Cost Per Kilowatt
Hour”).

 

b.                                      Tenant’s allocable share of electricity
costs for the period (“Tenant Electricity”) shall be determined by multiplying
the Cost Per Kilowatt Hour by the number of kilowatt hours utilized by Tenant
for such period as indicated by the check meter(s) for Tenant’s Premises.

 

c.                                       Where a floor is occupied by more than
one tenant, and where some but not all of the tenant spaces on such floor are
not separately check-metered, the cost of Tenant Electricity for tenant spaces
that are not separately

 

--------------------------------------------------------------------------------


 

check-metered shall first be determined by the same procedure as set forth in
paragraph (b) above (after subtracting out the usage shown on any check meter
that runs off such floor meter), and then the allocable share of each tenant on
that floor whose space is not separately check-metered shall be determined by
multiplying the total costs of Tenant Electricity for that floor by a fraction,
the numerator of which is the rentable area leased to such tenant and the
denominator of which is the total rentable area under lease from time to time to
tenants on said floor (other than those who are separately check metered);
provided, however, that if Landlord shall reasonably determine that the cost of
electricity furnished to the Tenant at the Premises exceeds the amount being
paid under this Subsection (c), then Landlord shall charge Tenant for such
excess and Tenant shall promptly pay the same upon billing therefor as
Additional Rent under the Lease.

 

d.                                      Where part or all of the rentable area
on a floor has been occupied for less than all of the period for which
adjustments are being made, appropriate and equitable modifications shall be
made to the allocation formula so that each tenant’s allocable share of costs
equitably reflects its period of occupancy, provided that in no event shall the
total of all costs as allocated to tenants (or to unoccupied space) be less than
the total cost of Tenant Electricity for said period.

 

e.                                       Tenant shall make estimated payments on
account of Tenant Electricity, as reasonably estimated by Landlord, on a monthly
basis at the same time and in the same manner as Tenant’s monthly installments
of Annual Fixed Rent.

 

5.                                      a.                                     
Tenant shall pay to Landlord Tenant’s allocable share of Tenant Electricity
costs for the period within thirty (30) days after billing therefor.

 

b.                                      In lieu of making payments as provided
in subsection (a) above, at Landlord’s option, Tenant shall pay to Landlord an
amount from time to time reasonably estimated by Landlord to be sufficient to
cover, in the aggregate, a sum equal to the Tenant’s allocable share of Tenant
Electricity costs for each calendar year during the Lease Term. No later than
one hundred twenty (120) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Lease Term or fraction thereof at the end of the Lease Term, Landlord shall
render Tenant a statement in reasonable detail certified by an officer of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Tenant’s allocable share of Tenant Electricity costs. Said
statement to be rendered to Tenant also shall show for the preceding year or
fraction thereof, as the case may be, the amounts already paid by Tenant on
account of Tenant’s allocable share of Tenant Electricity costs and the amount
of Tenant’s allocable share of Tenant Electricity costs remaining due from, or
overpaid by, Tenant for the year or other period covered by the statement. If
such statement shows a balance remaining due to Landlord, Tenant shall pay same
to Landlord on or before the thirtieth (30th) day following receipt by Tenant of
said statement. Any balance shown as due to Tenant shall be credited against
Annual Fixed Rent next due, or

 

--------------------------------------------------------------------------------


 

refunded to Tenant if the Lease Term has then expired and Tenant has no further
obligation to Landlord. Payments by Tenant on account of Tenant’s allocable
share of Tenant Electricity costs shall be deemed Additional Rent and shall be
made monthly at the time and in the fashion herein provided for the payment of
Annual Fixed Rent.

 

Tenant shall be required to maintain any meter located within its Premises.
Further, Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and will promptly advise Landlord of
any other alteration or addition to such electrical equipment and/or appliances.

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF CERTIFICATE OF INSURANCE

 

GRAPHIC [g2381618le19i001.jpg]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g2381618le19i002.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

LIST OF MORTGAGES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BROKER DETERMINATION OF PREVAILING MARKET RENT

 

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1.                                      Tenant’s Request.  Tenant shall send a
notice to Landlord by the time set for such notice in the applicable section of
the Lease, requesting a Broker Determination of the Prevailing Market Rent,
which notice to be effective must (i) make explicit reference to the Lease and
to the specific section of the Lease pursuant to which said request is being
made, (ii) include the name of a broker selected by Tenant to act for Tenant,
which broker shall be affiliated with a major Boston commercial real estate
brokerage firm selected by Tenant and which broker shall have at least ten
(10) years experience dealing in properties of a nature and type generally
similar to the Building located in the Boston West Suburban Market, and
(iii) explicitly state that Landlord is required to notify Tenant within thirty
(30) days of an additional broker selected by Landlord.

 

2.                                      Landlord’s Response.  Within thirty (30)
days after Landlord’s receipt of Tenant’s notice requesting the Broker
Determination and stating the name of the broker selected by Tenant, Landlord
shall give written notice to Tenant of Landlord’s selection of a broker having
at least the affiliation and experience referred to above.

 

3.                                      Selection of Third Broker.  Within ten
(10) days thereafter the two (2) brokers so selected shall select a third such
broker also having at least the affiliation and experience referred to above.

 

4.                                      Rental Value Determination.  Within
thirty (30) days after the selection of the third broker, the three (3) brokers
so selected, by majority opinion, shall make a determination of the annual fair
market rental value of the Premises for the period referred to in the Lease. 
Such annual fair market rental value determination (x) may include provision for
annual increases in rent during said term if so determined, (y) shall take into
account the as-is condition of the Premises and (z) shall take account of, and
be expressed in relation to, the tax and operating cost bases and provisions for
paying for so-called tenant electricity as contained in the Lease.  The brokers
shall advise Landlord and Tenant in writing by the expiration of said thirty
(30) day period of the annual fair market rental value which as so determined
shall be referred to as the Prevailing Market Rent.

 

5.                                      Resolution of Broker Deadlock.  If the
three brokers are unable to agree at least by majority on a determination of the
Prevailing Market Rent, then the brokers shall so advise Landlord and Tenant by
written notice (the “Broker Deadlock Notice”).  In such event, the two brokers
appointed by Landlord and Tenant shall, within thirty (30) days after the Broker
Deadlock Notice is delivered, each simultaneously deliver a notice to Landlord,
Tenant, and the third broker setting forth the two appointed brokers’ respective
final determinations of the Prevailing Market Rent.  Within thirty (30) days
thereafter, the third broker shall make the final determination of the
Prevailing Market Rent by selecting either of the determinations of the
Prevailing Market Rent made by the two appointed brokers, which shall then
constitute the Prevailing Market Rent.  The third broker making such final
determination shall have no authority to make any determination other than as
provided in the immediately preceding sentence.

 

--------------------------------------------------------------------------------


 

6.                                      Costs.  Each party shall pay the costs
and expenses of the broker selected by it and each shall pay one half (1/2) of
the costs and expenses of the Third Broker.

 

7.                                      Failure to Select Broker or Failure of
Broker to Serve.  If Tenant shall have requested a Broker Determination and
Landlord shall not have designated a broker within the time period provided
therefor above, then Tenant’s Broker shall alone make the determination of
Prevailing Market Rent in writing to Landlord and Tenant within thirty (30) days
after the expiration of Landlord’s right to designate a broker hereunder.  If
Tenant and Landlord have both designated brokers but the two brokers so
designated do not, within a period of fifteen (15) days after the appointment of
the second broker, agree upon and designate the Third Broker willing so to act,
the Tenant, the Landlord or either broker previously designated may request the
Boston Bar Association (or such organization as may succeed to the Boston Bar
Association) to designate the Third Broker willing so to act and a broker so
appointed shall, for all purposes, have the same standing and powers as though
he had been seasonably appointed by the brokers first appointed.  In case of the
inability or refusal to serve of any person designated as a broker, or in case
any broker for any reason ceases to be such, a broker to fill such vacancy shall
be appointed by the Tenant, the Landlord, the brokers first appointed or the
Boston Bar Association as the case may be, whichever made the original
appointment, or if the person who made the original appointment fails to fill
such vacancy, upon application of any broker who continues to act or by the
Landlord or Tenant such vacancy may be filled by the Boston Bar Association and
any broker so appointed to fill such vacancy shall have the same standing and
powers as though originally appointed.

 

--------------------------------------------------------------------------------
